 MOORE BUSINESS FORMSMoore Business Forms,Inc.andInternational Print-ing and Graphic Communications Union,AFL-CIOandRobert P Johnson.Cases 10-CA-10917 and10-CA-10919June 7, 1976DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn September 26, 1975, Administrative Law JudgeMichael 0 Miller issued the attached Decision inthis proceeding Thereafter, Respondent and allegeddiscriminateesMelvin Ervin and James Noel Wil-liams filed exceptions and supporting briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefs Iand has decided to affirm the rulings, findings,' andconclusions 3 of the Administrative Law Judge andto adopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Moore Business Forms,Inc, Heflin, Alabama, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended OrderiThe requests of Respondent and of alleged discriminatees Melvin Ervinand James Noel Williams for oral argument are hereby denied inasmuch asthe record and briefs adequately present the positions of the parties2 Respondent and alleged discriminatees Melvin Ervin and James NoelWilliams have excepted to certain credibility findings made by the Administrative Law Judge It is the Board's established policy not to overrule anAdministrative Law Judge s resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products Inc91NLRB 544(1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefully examined therecord and find no basis for reversing his findings3Chairman Murphy does not agree with the majority that Respondent'sretention of fixed shifts, which were instituted following commencement ofthe strike on March 25, 1974, violated Sec 8(a)(1) and (3) of the Act As theAdministrative Law Judge recognized the initial implementation of fixedshuts was clearly justified by the reduction in personnel during the strikeand, in her view, the strikers' return to work did not obligate Respondent tochange its lawfully instituted policy There is nothing inherently detrimentalin a change from rotating to fixed shifts Thus contrary to the view of themajority, this situation is not analogous to that inN L R B v Erie ResistorCorp et al373 U S 221 (1963), in that superseniority implicitly and natu-rally has a potentially deleterious impact on the job retention rights ofothers Thus the benefit there was unlawfully granted in the first instanceand hence its continuation was also unlawful The rationale of that decision393therefore cannot be controlling here Accordingly, Chairman Murphy dis-sents from her colleagues' adoption of the Administrative Law Judge's find-ings on this issueAdditionally, Chairman Murphy does not adopt the Administrative LawJudge's findings in fn 5, sec II, A, of his Decision, that (1) Respondent'sfailure to specify the alleged misconduct of the employees discharged onApril 11, 1974, indicates that the announcement of the discharges was moti-vated in part by a desire to discourage participation in the strike and (2)one purpose of the surveillance of strikers by guards and supervisors was tocollect information to be used against the pickets Chairman Murphy con-cludes that these findings are not supported by the record but did not preju-dice Respondent as they are unnecessary to the findings that certain em-ployees were unlawfully dischargedMembers Fanning and Penello in agreement with the AdministrativeLaw Judge, find that the elimination of Respondents practice of rotatingshifts and the institution of a fixed-shift system after the commencement ofthe strike and over the expressed opposition of the Union were inherentlydestructive of the rights of the striking employees and therefore violatedSec 8(a)(3) and (I) of the ActN L R Bv ErieResistor Corp, supraAsthere was no overriding business justification for continuing the fixed shiftsbeyond the training period for strike replacements, this change, like theaward of superseniority inErie Resistoroperated to discriminate betweenstrikers and nonstrikers, particularly as the returning strikers got the secondand third shifts, both during and after the strike, and had a destructiveimpact upon the strike and union activityDECISIONSTATEMENT OF THE CASEMICHAEL 0 MILLER, Administrative Law Judge Theseconsolidated cases were heard by me in Anniston, Ala-bama, on 12 days between March 31 and April 23, 1975The charge in Case 10-CA-10917 was filed by Internation-alPrinting ana Graphic Communications Union, AFL-CIO, herein the Union, on September 13, 1974, and com-plaint, based upon this charge, issued on November 4,1974 The charge in Case 10-CA-10919 was also filed onSeptember 13, 1974, by Robert P Johnson, an individual,and complaint thereon issued on February 27, 1975, to-gether with an order consolidatingcasesAmendments tothe complaints were received prior to and at the opening ofthe hearingThe consolidated complaints, as amended, allege in sub-stance that MooreBusinessForms, Inc, herein Respon-dent, discriminatorily discharged and has failed to rein-state 31 employees because of their participation in a strikeagainst it, thereby prolonging the strike, and converting itto an unfair labor practice strike, that it discriminatorilydiscontinued its practice of rotating work shifts and insti-tuted fixed shifts, and that it discriminatorily required em-ployees who had participated in the strike to undergo a90-day waiting period prior to resumption of their healthinsurance coverage, in violation of Section 8(a)(3) and (1)of the ActIn its answers to the complaints and amendments there-to,Respondent admitted the procedural and jurisdictionalallegations but denied all allegations that it had committedunfair labor practicesAt the hearing, the General Counsel, Respondent, andthe alleged discriminatees were all represented by counselAll parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, to introduce oraland documentary evidence, to argue orally, and to file224 NLRB No 50 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDbriefsBriefs were timely filedby theGeneral Counsel andRespondentThroughout the hearing,I carefully observed the wit-nesses and their demeanor on and off the witness standBased upon my observation of these witnesses and theirdemeanor,and my consideration of the entire record inthis case,including the briefs,Imake the followingFINDINGS OF FACTIRESPONDENT'S BUSINESSAND THE UNION'S LABORORGANIZATION STATUSThe complaint alleges, Respondent admits, and I findthat it is a Delaware corporation with an office and plantin Heflin, Alabama, where it is engaged in the manufactureand sale of business forms During the past calendar year,a representative period, it sold and shipped finished prod-ucts valued in excess of $50,000 directly to customers locat-ed outside the State of Alabama Respondent is an employ-er within the meaning of Section 2(2) of the Act, engagedin commerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the ActThe complaint alleges, Respondent concedes, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA Background-The Factual SettingThe Union was certified as the collective-bargaining rep-resentative of Respondent's employees at its Heflin, Ala-bama, plant in November 1973 The parties met, thereafter,on five or six occasions prior to March 25, 1974' On thatdate,at the conclusion of the second shift, most ofRespondent's employees concertedly ceased working insupport of the Union's contract demands 2 According to"The Cleburne News," a local weekly newspaper, this wasthe first union strike activity in Cleburne County, Ala-bama Tae initial strike activity, particularly through thefirstweek, was attended by large numbers of pickets andother employees gathering in the area of the plant and waslargely unstructuredProfessional representatives of theUnion were not on hand when the strike began, they ar-rived in the course of the next few days 3iAll dates hereinafter are 1974, unless otherwise specified2The number of employees participating varied throughout the strike asemployees joined or forsook the strike At the relevanttimes,more thanthree-quarters of Respondent's employees either participated actively in thestrike or refrained from crossing the picket lines3CharlesMoss, secretary-treasurer of the Union, arrived on the firstmorning, March 26 Newell Wickham, the Union's international representa-tive,who had been in charge of the campaign and bargaining, arrived, Ifind, on March 28 In regard to this latter fact there was much conflictingevidence General Counsel's witnesses recalled that Wickham did not arriveuntil Tuesday of the second week of the strike Respondent's witnesses re-calledWickham's presence at the picket line on March 28 and that testimo-ny was corroborated by films taken and identified by an employee of theguard agency hired by Respondent It was further corroborated by the testi-mony of Lynwood Williamson chairman of the negotiating committee, whotestified thatWickham had stated, in a bargaining meeting, that he hadbeen unable to get to the plant until 2 or 3 days after the strike began IAt the outset of the strike, the pickets believed that theyhad the right to stop traffic entering the plant in order tosolicit support for their action, their conduct reflected thisunderstandingWithin a few days, however, they were ad-vised by law enforcement officials that they should notstop automotive traffic The strike, with large numbers ofemployees, new to such activity, was less than a model ofdecorum At the picket line itself there were verbal con-frontations, shouting, the shining of spotlights and mirrorsat supervision, the throwing of various objects, and thestrewing of nails and glass From March 25 until the strikepetered out around August 1, approximately 95 pounds ofnailswere swept up by Respondent Respondent spent$371 43 for automobile tire repairs at a cost of between $1and $10 per tire, about one-half of which was incurred inthe first week and one-half of the strike It also incurredexpenses of approximately $300 during the entire strike forthe repair of glass on cars and trucksPursuant to the instructions of Franklin Sears, Re-spondent's chief labor relations counsel (and both coun-sel and a witness in the instant proceeding), Respondenthired a guard service, Pinkerton, and had both this guardservice and its own supervision continually observing thepicket line areas and employee gathering points, notingwho was present and recording what it deemed to be actsofmisconductNonstriking employees were directed tokeep their automobile windows rolled up as they enteredthe parking lot, avoid discussions with the pickets, and re-port acts of misconduct The reports of the guards, supervi-sors, and nonstriking employees were placed in a "strikefile"maintained by J C Pope, the plant manager, andturned over to Sears for decision as to disciplinary actionAdditionally, a guard service photographer was on dutycontinuously to take motion picture films of wrongdoingon the picket lineThroughout the strike, and not just limited to the periodprior to the discharges in question, local newspapers (re-ceived into evidence on the question of Respondent's hon-est belief that misconduct had been engaged in and in re-gard to the question of prolongation of the strike, but notas evidence probative of misconduct) reported acts of vio-lence inthe community at large The acts included the fir-ing of shots into building and electrical equipment ownedor used by Moore, the burning of buildings owned by non-striking employees or their relatives, the cutting of electri-cal power poles, and similar acts These acts were attribut-ed by the press, management representatives, or the victimsto the strikeNo proof thereof was adduced before me or,apparently, before the appropriate representatives of theAlabama criminal justice systemUnion representativesdenied involvement in, or knowledge of, such actsOn April 5, on complaint of Respondent but by agree-ment of the parties, a writ of injunction was issued in thecircuit court of Cleburne County, Alabama The Unionand those acting in concert with it were enjoined frommasspicketing, having more than four pickets at an en-trance or interfering with egress or ingress, shining lights ornote also, in so finding, that local newspapers, admitted for other and verylimited purposes, quoteWickham in Heflin, on March 28 Wickham,though subpenaed by General Counsel, did not appear at the hearing TheUnion was represented at the hearing by Moss MOORE BUSINESS FORMS395mirrors to blind occupants of vehicles, throwing nails,tacks and similar substanceswhichmight damage automo-bile tires,trespassingor throwing missiles onto theRespondent'splace of business,threatening or harassingemployees or their families or others seeking to do businesswith Respondent,and from parking in certain areas nearthe plant Respondent and its agents were also enjoinedfrom interfering with the picketing activities, making ver-bal or physical assaults on pickets, strikers or members oftheir families, or threatening or harassing the pickets, theirfamilies, or persons doing business with them The recorddoes not reflect what, if any, evidence was adduced beforethe court to warrant these injunctionsThe strike files maintained by Pope at Sears' directionwere forwarded to Sears On April 11, using the reports ofactivity through April 9, Sears determined that 31 employ-ees should be discharged for misconduct in the course ofthe strike 4 Identical letters were sent to each of the 31 andthe Union, informing them of the discharge Beyond stat-ing that the discharge was occasioned by "one or more actsof strike misconduct," Respondent did not specify, eitherthen or when pressed later in negotiations, of what miscon-duct it deemed the employee guilty Sears testified that heannounced the discharges then, rather than waiting to re-ject offers to return to work, to show that the Respondentdid not intend to tolerate this type of conduct 5B The Legal SettingRespondent argued on brief that a "unique feature ofthis case is the element of the strike atmosphere created byviolence and destruction of Company and employee prop-erty Such an atmosphere places liability on each and everystriking employee for the forseeable results " Such is notthe law As the Board stated inCoronet Casuals, Inc, 207NLRB 304, 305 (1973)Each striker's eligibility for reinstatementmust bejudged solely upon incidents in which the striker inquestion is alleged to have participated Unauthorizedacts of violence on the part of individual strikers arenot chargeable to other union members in the absenceof proof that identifies them as participating in suchviolence 1313Sea Land Services, Inc,146 NLRB 931, 949, enfd 356 F 2d 955,966 (C A 1, 1966) cert denied 385 U S 900 (1966)Wichita TelevisionCorporation d/b/a KARD TV,122 NLRB 222, 226-227, enfd 277F 2d 579 585 (C A 10 1960), cert denied 364 U S 871 (1960)4 It is coincidental that the co nplamt in Case 10-CA-10917 names 31employees Included in the 31 nan ed in the complaint are 7 who wereterminated following a shooting incident on April 25, discussedinfraGen-eral Counsel refused to issue complaint as to 7 of the original 31 terminatedon April 115 I deem Sears refusal to specify the acts of misconduct to be somewhatinconsisten'with this stated objective If one wanted certain conduct tocease, it would be logical to specify the conduct considered objectionableThis inconsistency,Ibelieve,is some evidence that Respondent's motive, atleast in part,in announcing the April 11 discharges was to discourage parti-cipation in the strike itself Similarly,Ideem the constant surveillance bysupervisors and guards to possess at least,a mixed purpose to collect infor-mation to be used against the pickets as well as a means of preventing ordiscouraging damage to the plant,interference with nonstriking employeesTo hold individual striking employees subject to discipline,including the loss of reinstatement rights, for the wrongfulacts of persons unknown and unidentified would do seri-ous harm to the right, now embedded so deeply inour legalsystem by Section 7 and 13 of the Act, to strike and picketN L R B v Washington Aluminum Company,370 U S 9(1962),NLRB v Fleetwood Trailer Co,389 U S 375, 378(1967),United Steelworkers [Carrier Corp ] vN L R B,376 U S 492, 499 (1964) Such a rule would permit strang-ers, pranksters,disgruntled former employees,dissident orirresponsible union members, or even particularly perverseemployers to bring discipline down upon strikers,makingthe risk of striking too great for the individual striker tobear, and render the right to strike nugatoryMoreover,while the violence which occurred in and around theRespondent's plant at Heflin, Alabama, during this strikeis not to be condoned,itwas not so great or unusual as towarrant the imposition of new and destructive rules oflaw 6The principles governing the right of employers to in-voke the penalty of discharge with respect to misconductby economic strikers are the subject of settled authority,and are succintly stated in the quotation set forth belowIt is, of course, recognized that an employer has theburden of proving that strikers engaged in conductbarring them from a return to employment Anemployer's honest belief that strikers did engage inpicket line misconduct of a serious nature is not a de-fense if it affirmatively appears that such misconductdid not, in fact, occur SeeN L R B v Burnup & Sims,Inc,379 U S 21 and JH Rutter-Rex ManufacturingCompany, Inc,158 NLRB 1414, 1418 The question,then, is whether theconduct of [strikers]wasof a nature requiring that they be disqualified forreemployment under the precedents As has been held,the applicable test in determining whether strikers ac-cused of misconduct should be returned to work "iswhether the misconduct `is so violent or of such seri-ous character as to render the employees unfit for fur-ther service,' or whether it merely constitutes `a trivialrough incident'occurring in `a moment of animal exu-berance '117As the Board has more recently stated inCoronet Casu-als, Inc, supra,304, 305or other acts of misconduct I note,in so concluding,that neither the guardsnor the supervisors told the picketsthat theyshould stop the misconduct orthat bysuch conducttheymight be jeopardizing their reinstatement rights6 I note,in so concluding,the following there was no evidence of physical violence at the picket lines,no nonstriking employees or supervisorssustained any injuries,law enforcement officials present during shiftchanges,the high pointsof picketline activity,observed no conduct war-ranting arrest and no arrest warrants for strike misconduct issued prior tothe AprilII discharges,supervisors,such as Vernon Sanders who was pres-ent at the main employee entrance at the start of the first shift each morningthroughout the early part of the strike,observed and reported few incidentsof conduct which they deemed improper, and although a photographer waspresent throughout the critical period and regularly took films of picket lineactivity (thirty-six 50-foot rolls in the first couple of weeks), no films ofpicket line misconduct warranting discharge were adduced or alluded to inthe course of the hearing7Huss& SchlieperCompany,194 NLRB 572, 577 (1971) 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers have been deemed to lose the Act's pro-tection when they seized the employer's property,4 orengaged in acts of `brutal violence' against a nonstnk-er 5 At the same time it is true that not every impro-priety committed in the course of a strike deprives anemployee of the protective mantle of the Act Thus,absent violence, the Board and the courts have heldthat a picket is not disqualified from reinstatement de-spite participation in various incidents of misconductwhich include using obscene language,6 making abu-sive threats against nonstrikers,7 engaginginminorscufflesand disorderly arguments,8momentarilyblocking cars by mass picketing,9 and engaging inother minor incidents of misconduct 10 Consistent withthesecases, the Board and the courts have long heldthat minor acts of misconduct must have been in thecontemplation of Congress when it provided for theright to strike and that this right would be undulyjeopardized if any misconduct, without regard for theseriousnessof the act, would deprive the employee ofthe protective mantle of the Act 114N L R B v Fansteel Metallurgical Corp,306 U S 240 (1939)5N L R B v Kelco Corp,178 F 2d 578 (C A 4, 1950)6 See, e g,Terry Coach Industries, Inc,166 NLRB 560, 562-563,enfd 411 F 2d 612, 613 (C A 9, 1969),and seeLinnvUnited PlantGuard Workers,383 U S 53, 60-61 (1966)7 See,e g,Terry Coach Industries,166 NLRB 560, 563, and casescited therein, enfd 411 F 2d 612, 613 C A 9, 1969), andN L R B vEfco Manufacturing, Inc,108 NLRB 245, 250, 261 (employee Arnold),enfd 227 F 2d 675 676 (C A 1, 1955), cert denied 350 US 1007(1955)'See,e g,BuitoniFoods Corporation126NLRB 767, 782-783,enfd 298 F 2d 169, 174-175 (C A 3, 1962)9 See,e g ,Terry Coach Industries, supra,562-564,Golay & Company, Inc156 NLRB 1252, 1260, 1263-64, enfd in pertinent part 371F 2d 259, 262-263 (C A 7, 1966), cert denied 387 U S 944,ElmiraMachine and SpecialityWorks, Inc,148 NLRB 1695, 1699, 1707-8(1964)10 See, e g,Thayer Company and H N Thayer Co,99 NLRB 1122,1133, 1212 (employee Leger), remanded on other grounds 213 F 2d748, 752-757 (C A 1, 1954),Kansas Milling Company,86 NLRB 925927-928, remanded on other grounds 185 F 2d 413 (C A 10, 1950),cert denied 348 U S 883 (1954),Berkshire Knitting Mills46 NLRB955, 1002-03, enfd as modified 139 F 2d 134 (C A 3, 1943)11See, eg,Republic Steel Corporation v N L R B107 F 2d 472, 479(CA 3, 1939)See alsoN L R B v Hartmann Luggage Co,453 F 2d 178,183-184 (C A 6, 1971),Kayser-Roth Hosiery Co, Inc vNLRB,447 F 2d 396, 400 (CA 6, 1971),MontgomeryWard & Co v NLRB ,374 F 2d 606, 608 (C A 10, 1967),NLRB v Thor Power Tool Co,351 F 2d 584,587 (C A 7,1965),Crown Central Petroleum Corp v N L R B,430F 2d 724, 730-731 (CA 5, 1970),Alcan Cable West, 214NLRB 836 (1974)Furthermore, it is well settled that an employer violatesSection 8(a)(1) by discharging an employee for misconductarising out of a protected activity, despite the employer'sgood faith, when it is shown that the misconduct neveroccurredN L R B v Burnup & Sims, Inc,379 US 21(1964) See alsoKayser-Roth Hosiery Co, Inc v N L R B,supra,United Aircraft Corp v N L R B,440 F 2d 85, 92(C A 2, 1971),Huss & Schlieper Co, supraAs the SupremeCourt stated inBurnup & Sims, supra,379 U S at 23In sum, §8(a)(1) is violated if it is shown that the dis-charged employee was at the time engaged in a pro-tected activity, that the employer knew it was such,that the basis of the discharge was an alleged act ofmisconduct in the course of that activity, and that theemployee was not, in fact, guilty of that misconductThe burden of going forward with evidence to establishan honest belief that the employee engaged in such miscon-duct, as would be a defense to a charge of an unlawfulrefusal to reinstate, is upon Respondent Once that burdenhas been met, it becomes the General Counsel's burden toprove that the employee did not, in fact, engage in suchmisconductRespondent may, of course, seek to rebutGeneral Counsel's evidenceRubin Bros Footwear, Inc,99NLRB 610(1952)See alsoOhio Power Company,215NLRB 862 (1974)C The April 11 DischargesWith the foregoing factual and legal setting, we turn nowto the individuals who were terminated for alleged strikemisconduct and the actions attributed to themNeldaMorrowRespondent contended that it dis-charged Morrow because of her involvement in incidentsoccurring on the mornings of March 27 and 28About 7 15 a in on March 27, Ronald Skinner, a non-striking employee, turned his truck into the rear gate of theplant, where Morrow was picketing She had her back tothe incoming traffic and did not see him approachingTurning in time to jump out of his way, she was startledand frightened She pulled an egg (intended for her lunch)from her pocket and threw it at Skinner's truck, hitting thewindow on the driver's side Skinner continued into theparking lotNo damage was done to the vehicle On thefollowing morning, Delores Brimer, a nonstriking employ-ee who had formerly been secretary of the Union, drove upto the plant's rear gate about 7 15 a in with several othernonstrikers in the car They stopped as the pickets walkedin front of the gate One of the pickets asked Brimer to rollher window down so that they could speak with her Mor-row and another picket, Kay Estes, asked her to come outand join them Brimer declined, citing her financial obliga-tions and responsibilitiesMorrow told her that financialarrangements could be made to help her during the strikeand then stated, according to Brimer and her passengers,Bachus and Criswell, that Brimer "would be safer out therethan she would be inside " Morrow recalled that it wasKay Estes who made the allegedly threatening statement Icredit Brimer, Bachus, and CriswellThe foregoing conduct was not, I find, so serious as torender Morrow, an employee since 1969,8 unfit for furtherserviceThe "threat" to Brimer, even if this ambiguous re-mark were to be so construed, is less serious than clearthreatsmade by employees for whom the Board has or-dered reinstatement See, for example,Burlington Road-builders, Inc,149 NLRB 791, 805 (1964) (threat to employ-ee and prediction that plant would be damaged),NationalPacking Company, Inc,147NLRB 446, 447, 456-4578Respondent did not consider the tenure or work history of the disci-plined strikers MOORE BUSINESS FORMS397(1964), remanded on other grounds 352 F 2d 482 (C A 10,1965) (threats of physical violence),StewartHog RingCompany,Inc,131 NLRB 310, 313(1961) ("Don't go inthere or I will get you," "I would like to take you backbehind the building"),Schott Metal Products Company,128NLRB 415,416 (1960) ("I'm going to get you one of thesedays", threat to "whip" a nonstriker)Similarly,Morrow'segg-throwing incident is typical of the impulsive or exuber-ant behavior which the Board has held insufficiently sen-ous to warrant the ultimate disciplinary weapon inmanagement'sarsenalOtsego Ski Club-HiddenValley,Inc,217 NLRB 408 (1975) (O'Rourke)See alsoMontgom-eryWard & Co v N L R B, supra,608Unlike the egg-throwing incidents involved inOneita Knitting Mills, Inc vN L R B,375 F 2d 385 (C A 4, 1967), Morrow's isolatedact appears totally spontaneous and solely a reaction tohaving been frightened by a close approaching moving ve-hicleAccordingly, I find that Respondent violated Section8(a)(1) by discharging Morrow 9Leon DanielAbout 7 20 a in on March 27, nonstrikingemployee Artice Albright drove his car through the picketline at the rear gate Leon Daniel,walking picket and car-rying a sign of lightweight cardboard mounted on a pieceofmolding lumber, approximately 3 feet long, one-halfinch wide and one-quarter inch thick, held the sign out infrontof Albright'smoving car,from the passenger side,and it became entangled in Albright'smoving windshieldwipers There was no indication that Daniel was attempt-ing to block Albright's vision or cause any harm to himAlbright drove in to the parking lot with the sign stuckunder the windshield wiper He removed it after he parked,no harm was done to his car This incident, the only mis-conduct attributed to Daniel in the course of the strike,does not approach the type of serious misconduct whichwould warrant termination SeeAlcan CableWest, 214NLRB 236 (1974) (Baldwin-not denied reinstatement eventhough he ripped a mirror off the automobile of theemployer's chief negotiator as the car went through thepicket line) But cfOtsego Ski Club-Hidden Valley, Inc,supra(Manowski thrust a picket stake into an automobileof a nonstriking employee and threatened to "beat hisass ")Ronald CraftRespondent's decision to discharge Craftwas based upon written reports made by guard service em-ployees Isom and Waldrop, to the effect that they spottedCraft and another striker, Forrest Johnson, throwing nailsand eggs over the fence at the rear of the plant in the earlymorning hours of April 4, prior to the arrival of any non-striking employees Craft and Johnson were allegedly iden-tified for the guards by Supervisors Meadors and RollinsIsom and Waldrop did not testify Meadors testified thathe identified Craft and Johnson for the guards b.it did notsee Craft or any identifiable individual(he said there wereabout four persons present in the area from which the nailscame) throw nails Rollins testified,but not in regard tothis incident Craft,an employee since 1966, testified thathe was on the picket line for substantial portions of each9It is not necessary to reach the issue of whether the discharges hereinviolated Sec 8(a)(3) of the Act as they were violative of Sec 8(a)(1), whatev-er Respondent'smotive may have beenN L R B v Burnup&Sims supra,22Ohio Power Company,215 NLRB 165, In 6 (i974)day, he could well have been present at the time in ques-tionHowever,he specifically denied throwing eggs or nailsat any time on the picket line or seeing others do soThe guard reports and other written reports of strike ac-tivity formedthe basis for Sears'decision to discharge em-ployeesTheywere offered into evidence with the expressunderstanding that they were probative only on the ques-tion of Respondent's honest belief that employees had en-gaged in misconduct(Rubin Bros Footwear,Inc, supra)Respondent did not offer them,and I did not receive them,as evidence probative of actual misconduct They were re-ceived over General Counsel's strenuous objectionsThe guard reports, I conclude,are generally sufficient tosustain Respondent's burden of going forward to establishits honest belief of misconductOhio Power Company,215NLRB 862 (1974)In the fact of Craft's denials, which I donot deem mcredible,10neither the reports nor Meadors'hearsay testimony of what Isom told him establishesCraft'swrongdoingGeneral Counsel has sustained hisburden of provingthat Craftdid not engage in the miscon-duct attributed to him SeeOtsego Ski Club, supra,(Sam-kowiak)Rayford Parker,Melvin Ervin, Noel Williams, and BillyJoe McGinnisRespondent sought tojustify its dischargeof Rayford Parker with evidence of several acts of miscon-duct, alone and in conjunction with other striking employ-ees, including Melvin Ervin,Williams, and McGinnisOn the morning of March 26, the first full day of thestrike,Vernon Sanders, manager of estimating,observedRayford Parker rake roofing nails under the rear tire of avehicle being driven into the parking lot by a nonstrikingemployee Parker denied involvement in this incident andclaimed that he sometimes used his foot to remove nailsfrom the picket line On the following evening, Parker ad-mittedly was caught by Sheriff Dryden placing a row ofnails across the highway near the front of the plant He wasdirected to remove them and did soSanders also heard Rayford Parker ask Sheriff Drydenwhether the pickets could "get" a Pinkerton guard who hadcrossed to the outside of the picket line to clean up strewnnailsParker alleged that he only protested that since thepickets could not cross the line it was not fair for the guardto do so Parker's version makes little sense and I creditSanders On the morning of March 28,Rayford Parker toldAssistantManagers Clarence Owens and Bobby Moore"Don't y'all run those presses today or you will get somedirt " I credit this version as against Parker whose claimthat he only said they would "get dirty" lacked plausibilityNonstriker Bill Swafford testified that Rayford Parker andJerry Prater approached him in front of a store in Heflinon March 30, Parker asked him not to go to work Monday,10Craft'sdenial and those of other alleged discriminatees who testutedsimilarly, that he did not observe fellow strikers throwing nails,or with nailsin their possession is less than fully plausible(though not totally improba-ble) in light of the amount of the nails found at the scene However,while Ido not approve of this apparent lack of complete candor,Ican understanditsmotivation and do not consider it sufficient to warrant discrediting other-wise credible denials of personal wrongdoingMoreover,as Chief JudgeLearned Hand stated inN L R B v Universal Camera Corp,179 F 2d 749754 (C A 2,1950), `It is no reason for refusing to accept everything awitness says because you do not believe all of it, nothing is more commonin all kinds of judicial decisions than to believe some and not all 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDand stated that things were going to get rough in a few daysand that they would "hate to see him go home and find astump over there " I credit Parker's assertion that he did nomore than solicit Swafford's support for the strike, notingthat Swafford kept expanding on what he was allegedlytold and that Parker was corroborated by Prater, a witnessIdeem credible I further find that the allegedly threaten-ing statements attributed to Parker by Sanders, Moore, andOwens are ambiguous, innocuous, and, in any event, not soserious astojustify a discharge CfFirestone Tire & RubberCo, 187 NLRB 54 (1970) (Whitehead), enforcement de-nied 449 F 2d 511 (C A 5, 1971)On Sunday, March 31, Rayford Parker, in the companyof Larry Smith in Parker's car, followed J C Pope, theplant manager, to Pope's home According to Pope, theytailgated his vehicle all the way home, along a curvy roadParker and Smith claimed that they were merely driving inthe same direction in order to pick up Parker's childrenwho were visiting relatives living in Pope's neighborhood Iam inclined to credit the mutually corroborativestatementof Parker and Smith Even, however, were I to credit Pope,Iwould not find this incident serious enough to justifydischarge of the employees involved There was no claimthat the following was anything more than annoyingParker's car did not touch Pope's or attempt to force itfrom the road No potentiality for harm was presentedOtsego Ski Club, supra(Prusakiewicz and Slesmski) CfCapitalRubber & Speciality Co, Inc,201NLRB 715(1973),Alcan Cable West, supra(Coon)Howard Shockley and Bobby Moore, manager and as-sistant managerof the press department, respectively, testi-fied that on April 1, dust prior to 6 a in , they observed NoelWilliams, Melvin Ervin, Billy Joe McGinnis, and RayfordParker throw several handfuls of roofing nails over thefence at the front entrance to the plant According toMoore, Parker secured the nails from his car and shookthem from a sack, over the fence Reports of this activitywere made by Shockley and a guard, and were signed byMoore McGinnis and Ervin denied that they were at thepicket line on April 1, McGinnis stated that he was not atthe line at all after March 30 (and denied throwing nailsthen or at any other time) and Ervin stated that he arrivedat the line around 9 a in each morning and only once wasthere as early as 7 a in Williams and Parker, who admittedbeing at the plant at that time, corroborated McGinnis'denial Parker, however, placed Ervin at thescene, alongwithWilliamsParker denied throwing nails at that time and testifiedthat he was merely playing an "April Fool" joke, pretend-ing to throw nailsWilliams denied involvement in anynail-tossingincident and made no mention of any jokeOn the basis of the foregoing testimony, noting particu-larly that Shockley and Moore's observationsare consis-tent one with the other and are supported by Parker's ad-mission, I conclude that Parker, Williams, and Ervin werethrowing nails over the front gate on April I Parker's joke,if it was one, backfired, for it left me no alternative but tocredit Shockley and Moore, at least to the foregoing ex-tent 11 I note also Williams' admission that he offered tou Except where corroborated by other, more credible, testimony, I wouldbuy the nails being swept up by Shockley, and Parker'ssubsequent statement to Moore, as Moore was picking upnails, which I credit, that they had a whole keg full of suchnailsThese statements, although probably madein jest,indicate an attitude consistent with the throwingof nails Ialso conclude that Rayford Parker didrake nailsunder thetire of a car, as observed by Sanders on March 26,notingthat Parker admittedly set up nails on the highway onMarch 28Nail strewing is a common form of picketline harass-mentand has frequently been considered by the BoardFlattened tires present substantial inconvenience for thosesubjected to themMore importantly, however, such con-duct tends to provoke violent outbursts at the picket line,and create driving hazards The Board has consistentlyfound that nail strewing is such serious misconduct that itjustifies the discharge of strikers so engagedOtsego SkiClub, supra (CPrusakiewicz and Koronka),Borman's Inc,199 NLRB 1250 (1972) Accordingly, I find no violation ofthe Act in the discharges of Noel Williams, Melvin Ervin,and Rayford Parker Inasmuch as McGinnisengaged in nosuch misconduct, I find that his discharge violated Section8(a)(1) of the ActDorris Junior PayneOn the first morning of the strike,striking employee Dorris Payne had a brief conversationwithWilliam Rollins, assistant manager ofthematerialsdepartment According to Rollins, "Payne said somethingto this effectAre your wife and kids safe " Rollins replied,"Yes," and Payne "said something to the effect that Ithought you had more sense or something like that "Payne, in a version corroborated by Jerry Prater and Wil-liam Vaughn, stated that he merely asked how Rollins'family was, to which Rollins replied that they were athome, safe Payne and Rollins were well acquainted forseveral years and had socialized together and Payne knewRollins' wife and children I credit Payne's corroboratedversion of the conversation as against Rollins'less thanpositive recollection, finding it plausible that he wouldhave made such an inquiry early in the strike before ani-mositiesgrew, and finding it similarly plausible that Rol-lins, viewing his friend through the perspective of a picketline,might have heard the inquiry as a threat although nothreat was made or intended In view of their prior rela-tionship, a threat against Rollins' family by Payne was im-probableMoreover, even Rollins' version of the statementwas too ambiguous to constitute a threat sufficiently seri-ous to warrant dischargeOn March 28, according to the testimony of Leon Bru-ton, a truckdriver employed by Respondent, as he wasbringing a load of materials to the struck plant, a group ofmen ina pickup truck stopped him on the highway Theyasked him not to go up to the plant He left his truck andcalled the plant managerWhile he wasgone,someone, hedid not see whom, threw a heavy iron bolt through thewindshieldWhen he returned to the tractor-trailer, themen who had stopped him permitted him to drive to theplantAt the gate, he was again stopped by a large numbernot creditShockley, noting particularly, in addition to hisgeneral demean-or, hisreluctanceto answer as to whyhe made outthe reports or whoinstructed the supervisorsto maintainsurveillance and recordsof picket lineactivity MOORE BUSINESS FORMS399of picketsWhen he attempted to back away from the gate,his truck's air hose was cut by an unseen person, lockingup the transmission and preventing him from taking thetruck out of the area or into Respondent'sparking lotBoth pickets and supervisors were in the area of the truckwhen the lines were cut After these incidents,Bruton wentinto the plant where he perused photographs of the em-ployees taken from company personnel records He pickedout the pictures of Dorris Payne,LarrySmith,Melvin Er-vin, Larry Turner, and Eddie Waldrop as people who hadbeen at the tractor-trailer when it was initially stoppedPayne denied being in any group of employees whostopped Bruton's truck on the highway and I am persuadedthat Bruton's identification was in error Bruton, a highlysuggestible witness, made his identification after the inci-dent at the gate That incident, he testified, made him sonervous that he "didn't care what happened " In such cir-cumstances,it is probable that he recalled Payne's facefrom the scene at the gate and thus identified himMoreover,even assuming that Payne and the othersidentified by Bruton had stopped the truck on the highway,the evidence was not sufficient to form a belief that anygiven individual threw or participated in throwing the boltAccordingly,I find that General Counsel has sustainedhis burden of proof as to Dorris Payne's innocence of pick-et line misconductJerryPraterRespondent contends that Prater's partici-pation in two alleged threats and his involvement in nailthrowingjustified his discharge One alleged threat, in theconversation between Rayford Parker and Billy Swafford,has previously been considered and it was concluded thatno threat warranting a refusal to reinstate employees hadbeen utteredMoreover,even assuming that a threat wasmade, Prater's presence was not such as would make him aparticipant in it 12Similarly, it appears from Respondent's brief that it con-tended that Prater must bear responsibility for a threat al-legedly made by Dorris Payne to William Rollins, assistantmanager of the materials department,on the first day ofthe strikeRollins did not even recall Prater being presentwhen the alleged threat was made Moreover,I have foundthat no threat was made(See discussion of Dorris Payne,supra)Further, even assuming a threat had been uttered, Iwould not find Prater's mere presence within earshot dis-tance,along with other strikers,adequate to place responsi-bility for the alleged threat upon himShockley testified that he observed Prater, together withMike Campbell, Ralph Johnson, Tommy Ervin, and LeroyBrown, throwing nails over the rear gate, on March 27 or28, between 11 a in and noon Prater and Brown acknowl-edged seeing nails in the picket line area, but all five em-ployees denied involvement in any nail throwing For thereasons previously set forth in regard to Shockley's testi-mony, upon observation of the amplification of his testi-12CfFirestone Tire & Rubber Co, supra,wherein employee BroLssardwas held to bear responsibility for a threat made in his presence where hevoluntarily accompanied other employees to a contractor of the struck em-ployer,was introduced with them as representatives of the Union there todiscuss the failure to observe the picket line,and failed to disassociate him-self from thinly veiled threats of serious injury to persons and damage topropertymony between direct and cross-examination,13and notingthat Shockley's observations occurred at a distance of 75 to100 feet, I am constrained to credit the corroborated d°m-als of the five employees The incident either did not occuror, if it did,these employees were not involved I thus con-clude that Respondent's discharge of Prater was not Justi-fied and was violative of Section 8(a)(1) of the ActLeroyBrownAs noted in the discussion regarding JerryPrater,Respondent contendedthat LeroyBrown was in-volved in a nail-throwing incident on March 27 or 28 Ihave credited the testimony of Prater,Brown,and theother employees as againstthat of Shockleyand concludedthat they were not involved This was the only incidentinvolving nails to which Brown was linked by testimonybefore me He credibly denied throwing or setting up nailsat the picket lineDuring the second week of the strike,according to thetestimony of ShirleyReeves,a nonstriking employee, asshe was leaving work with Gladys Lett and three otheremployees in an automobile,LeroyBrown sh.,ok a stick inthe air and"told us we better not come back the next dayor that could be used on us," and M T Mitchell,standingnearby, stated that they had plenty of them Gladys Letttestified that she distinctly heard Brown say not to come inthe next morning but did not recall him saying anythingelseShe did not hear Mitchell say anything Both Brownand Mitchell denied involvement in any such incident,Mitchell stated that he was seldom at the plant when theday shift left at 4 p in because he had to pick up his wife atthat hour at a plant some distance away Both testified thatthere were sticks at the line, which were whittled upon bythe strikers and used for firewood Each of the witnesses tothis alleged incident testified with credible demeanor Onbalance,and particularly considering Lett's inability to re-call a threat to use the stick on them or Mitchell sayinganything,I conclude that Brown and Mitchell were at theline at that time,had sticks upon which they had beenwhittling,and that, as Lett recalled,Brown told them notto come in the next day I note that there was no contactbetween the pickets and the closed-up automobile in whichthe nonstrikers were riding The sticks were not beaten onor thrust into the car I therefore find that the statementattributed to Brown and Mitchell,like the threat attributedtoNelda Morrow, was,atmost,an isolated incident in-volving these individuals,presented no real or direct threatof harm,and, thus, was not so serious as to render themunfit for further service SeeFirestone Tire & Rubber Co,supra(Whitehead),TerryCoach Industries, supra(TheLunch TruckIncident-"You betternot come back tomor-row"),N LR B v Hartmann Luggage Co, supra(Taylor)Accordingly, I find that Leroy Brown's dischargeviolated Section 8(a)(1) of the ActM T MitchellRespondent discharged Mitchell for hisinvolvement,with Leroy Brown, in the alleged threat toShirleyReeves,Gladys Lett, and others, previously de-scribedAs Mitchell's involvement therein was less thanBrown's,Mitchell's discharge for this conduct would simi-larly beunjustified13His testimony on direct examination only identified Prater and John-son See,also the discussion in regard to Mike Campbell and Lynn Payneconcerning the unreliability of the guard report of this incident 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditionally,Respondent alleged that it discharged Mit-chell because he threw a rock at a truck According to thetestimony of Jack Holley, an assistant manager,on March28 while he was "spotting" (parking)a truck just inside thefence at the gate to the new warehouse,Mitchell, in thecompany of other pickets,threw a rock at the truck from adistanceof 35 or 40 feet The rockhit the fence separatingthem Holley stated that no damage was done or intendedMitchell recalled the incident but denied throwing a rockat the truck If anything,he stated,gravel and paper coreswere being thrown into and at the barrel which stood be-tween the pickets and the fence I credit Mitchell over Hol-ley,whose preoccupation with the difficulties he was hav-ing spotting the truck and impaired vision made histestimony less reliable than that of MitchellMoreover,even crediting Holley's observations,this incident wouldnot justify a discharge I therefore find that Respondent'sdischarge of Mitchell violated Section 8(a)(1) of the ActSeeCoronet Casuals, Inc, supra(Whitfield,Waldrop)Tommy Ervin,Mike Campbell,and Lynn PayneRespon-dent contended that Tommy Ervin and Mike Campbellwere discharged for their involvement,with JerryPrater,Leroy Brown, and Ralph Johnson in a nail-throwing inci-dent between 11 a in and noon on March27 Asprevious-ly noted in the discussions regarding Prater and Brown, Ihave discredited Shockley's testimony as to this incidentand as noted below, in the discussion regarding MikeCampbell and Lynn Payne, I have found Guard Parker'sreport thereon unreliableGeneral Counsel has sustainedhis burden of proof in regard to the innocence of TommyErvin and Mike Campbell as to that alleged incident Asthatwas the only incident attributed to Tommy Ervinupon which there was testimony, and as Respondent stipu-lated that it was only the alleged incident of March 27which it considered in discharging Tommy Ervin, and ashe had denied all involvement in nail throwing, I find thathe was discharged in violation of Section 8(a)(1) of the ActHowever, Mike Campbell and Lynn Payne were also al-legedly observed,at about 10 30 a in on March 27, placingnails across a driveway This observation was made, re-ported,and testifiedto byJacob Parker, a guard employedby the Pinkerton Agency According to Parker, who hadlittle recollection of the incidents he described independentof his reports,at the time he made his observation, hecould not identify the striking employees by name, butasked a member of supervision to provide the names forhimHe did not recall which supervisor gave himCampbell's name but stated that most names were given tohim by a Clarence Mason No Clarence Mason was calledto testify,CharlesMason,a supervisor,did testify, butmade no mention of identifying strikers for Jacob Parkeror of observing Campbell and Payne strewing nails Camp-bell and Payne denied that they handled or placed nails asalleged I am constrained to credit their denials as againstParker's testimony The guards'procedures, generally, inrelying uponsupervisorsto identifythose engaged in mis-conduct, were sufficient to provide reports upon which Re-spondent might form an honest belief that an employeehad committed conduct warranting discharge I note, how-ever,that Parker's report of this incident also reflectedwhat appears to be the incident attributed to Tommy Er-vin, Prater,Brown, Ralph Johnson,and Lindseyinvolvingthe placing of nailsParker didnot testify about that inci-dent ondirectexamination and, when questioned on cross-examination,acknowledged that he saw but two of thoseactually place nailsHis report on that incident was thusmore detailed than his observation would warrant Parker'sreports, fromwhich he drewhis testimony,his recollectionof the incidents and the hearsay manner of his identifica-tions, I must therefore conclude,are not sufficiently reli-able to overcome the express denials of the employees in-volvedRespondent also alleged thatLynnPayne's dischargewas justifiedby the observations of Elton Couch,managerof maintenance,and Shockley,who testified that they sawPayne throwing nails on the morning ofMarch 27 I havepreviously discredited the testimonyof Shockleyas to suchincidents In regardto Couch, I findhis testimony in re-gard to this incidentto beunreliableHis initial testimonyidentified only four employees,Vaughn,Hanson, Breed,and Barnett(the latter three not alleged in the complaint tohave been discriminatorily discharged)as involved in theincidentHe repeated those same names when the questionwas asked again His notes for the strike file, made shortlyafter theincident, didnot mentionLynn Payneas havingbeen involvedHe only addedPayne's name to his testimo-ny after it was suggested to him by counsel In fact, histestimony on direct examination only included an affirma-tive answer to a question as to whether or not he knewLynn Payne waspresent onMarch 27In regard to hisnotes, he stated,"I putdown the onesthatI saw throwingnails "He could not explainwhy he hadnot includedPayne in his notes Testimony of this character,even whencoupledwith evidence thatPayne was present when nailsappeared on the picket line and has access to such nails inthe employment he took some weeks after the strike began,is,likeParker's reports,insufficientto overcome LynnPayne's express denialsAccordingly,I find that General Counsel has sustainedhis burden of proof in regard tobothMike Campbell andLynnPayne I concludethat theirdischarges violated Sec-tion 8(a)(1) of the ActJames McCormickRespondent contendedthatMcCor-mick was discharged for his involvement in nail throwingand an alleged threat toCouch on themorning of March27Respondent offered notestimonyin regard to Mc-Cormick'salleged involvement in nail throwing and, as Ihave previouslyfound, thehearsay reports of such conductare insufficient to overcomethe employee's express deni-al 14On the same morning as the alleged nail-throwing inci-dent,McCormickcalled acrossthe picket line to Couch,14Respondent asserted in brief that McCormick should be found incredi-ble because he testified that he only saw nails on the picket line on oneoccasion,a "notoriousdenial " Respondent misstated the recordMcCormick never made such a denial He was only asked whether he saw themon March 27 and he replied`I saw some in the road,Imean drive I don tknow whether it was that morning or what morning I credit McCormick'sdenial that he was involved in the throwing of nails, noting in addition togeneral demeanor observations that McCormick admitted,on GeneralCounsels direct examination the full substance of the alleged threat toCouch attributed to him The free admission of potentially damaging factsevinces an honest frame of mind MOORE BUSINESS FORMSwho was inside the fence, and "told him to get the meanlook off of his faceif he would come outside I wouldget it off for him " As previously discussed, not everythreat made by an employee on the picket line is deemedserious enough to render that employee unfit for furtheremployment As previously noted, the Board has held thatstronger threats than this were insufficient to cause a lossofreinstatementrightsMcCormick'sbraggadocio,through a fence, to a man larger than himself, hardly pre-sented a real threat of physical harmI therefore find that Respondent's discharge of JamesMcCormick violated Section 8(a)(1) of the ActRalph Junior JohnsonRalph Johnson was discharged,according to Respondent, for shooting missiles into theplant with a slingshot, throwing eggs, and strewing nailsAs to the first two incidents, shooting and throwingthings into the plant area, no testimony was offered andRalph Johnson dewed guilt in regard to them Respondentintroduced reports submitted by guards Waldrop and Isomdescribing these occurrences, without calling them as wit-nesses subject to cross-examination I have previouslyfound such reports, while sufficient to meet Respondent'sburden of going forward to show an honest belief of mis-conduct, insufficient to overcome testimonial denialsThese particular reports provide good examples of whysuch a ruling is required Respondent's Exhibit 58 is theguard report of Thomas H Waldrop for April 4 It statesthat two men, "identified by Mr Rawlins, as Johnson andKraft" threw eggs and nails over the fence A supervisornamed "Rollins" testified only that he identified DorrisPayne and Forrest Johnson (a different employee, not al-leged as a discriminatee) for another guard, Isom, as peo-ple observed by Isom throwing nails The reports in evi-dence as Respondent's Exhibits 45 and 92, and relied uponby Respondent in support of this discharge, are photoco-pied duplicates of a single report submitted by guard DonG Isom Exhibit 45 contains, in relevant part, the follow-ingAlso the 3 men at picket area shot into parking areawith flip and was identified by Mr Carl Thompson(1) Johnson(2) Barnett (3) LamonackHowever, on Respondent's Exhibit 92, the same entryreads(1) R Johnson(2) Barnett (3) Lamonack 15The inconsistencies in those documents render them total-ly unreliable, even to sustain Respondent's lesser burden ofshowing its honest belief of wrongdoingMoreover, evenwithin the narrow confines of this case, "Johnson" was acommon name, at least four persons with that name were15 (Emphasis supplied) Tr at the `R' was added to Resp Exh 92 subse-quent to the copying of the original of this document could be determinedby mere eye examination and the sense of touch The "R' was written withwhat appears to be both pencil and ballpoint pen The raised impression ofthat writing can be both seen and felt on the reverse side of the paper Theother writing on the copy, i e, that which was photocopied, left no suchimpressions The `R" also obliterates part of the circle around the numberIbefore Johnson's nameon Resp Exh 92, not obliterated on Resp Exh45401involved,including the charging party in Case 10-CA-10919, whose first initial is also"R " Guard reports merelyidentifying "Johnson" or "R Johnson" are without proba-tive weightAs previously discussed, Ralph Johnson was one of thegroup of individuals identified by Shockley as throwingnails between 11 a in and noon on March 27 or 28 RalphJohnson credibly denied engaging in this conduct I have,earlier in this Decision, discredited Shockley in regard tothe same incident (See discussions involving Jerry Prater,Leroy Brown, Tommy Ervin, and Michael Campbell)VernonSanders, manager of estimating,testified that onMarch 27 he observed a number of pickets walking alongthe back gate Nails appeared as they passed One of these,he said, was Ralph Johnson, and he observed Johnson'shand come out of his pocket like a "reflex action," as if hehad stuck his hand with a nail This movement strew nailsaround Ralph Johnson denied throwing, placing, or strew-ing nails, then or at any other time I credit Johnson, not-ing in addition to demeanor that Sanders, though presentat the time to observe just that kind of conduct, recalledonly Johnson out of a group of about 12 picketsFinally, Respondent alleged that Ralph Johnson was ob-served by guard Jacob Parker throwing nails over the fenceat 9 10 am on Sunday, March 31 Parker testified thatJohnson was identified for him by a supervisor, whom hecould not name Johnson testified that he did not go to thepicket line on Sundays because of his wife's objectionsthereto I credit Johnson He impressed me as an honestwitness, endeavoring to tell what happened as truthfully aspossibleMoreover, it was obvious that Parker had little orno recall independent of his report, at least as to this inci-dent, and his identification of Johnson, based on the hear-say statement of an unnamed supervisor, carries littleweight against a credible denialAccordingly, I find that General Counsel has sustainedhis burden of establishing that Ralph Johnson did not en-gage in the acts of misconduct attributed to him and Iconclude that his discharge violated Section 8(a)(1) of theActStanleyBraggRespondent contended that StanleyBragg threatened a nonstriking employee, Artice Albright,justifying his dischargeAlbright testified that on April 1,as he was driving to work on U S Highway 78, he wasovertaken by Bragg, in a passing zone, Bragg pulled infront of him and, for a couple of miles, prevented Albrightfrom passing At one point, as Albright rounded a curve,he found Bragg stopped across the highway blocking hisforward progress Albright pulled up to within 5 or 10 feetof Bragg, who was motioning him to turn around and gobackAlbrightmotioned Bragg to let him pass, waitedbriefly,made a U-turn and took a different road to theplant 16 This incident, if threatening at all, presented no16Bragg's version was slightly different He stated that he was driving onHighway 78, his normal route to the plant, recognized Albright as he passedhis car,motioned him to pull over so that he could speak to him,and madea slow left turn in front of Albright,into a driveway,again motioning him topull over However, Albright made a U-turn and drove off in the oppositedirectionAlbrightimpressed me as a more candid witness,with less at stakein the outcome of the proceeding I am therefore inclined to credit himContinued 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreat of a magnitude sufficient to warrant dischargeThere was no physical contact between Bragg tnd Albrightor their vehicles, no words were exchanged, no threateninggestures made, and even as described by Albright, no dan-ger of physical harm was presented Bragg's conduct wasnot unlike the following of vehicles frequently consideredby the Board, and previously discussed in this Decision inregard to Rayford Parker and Larry Smith Annoying assuch conduct may be, the absence of danger to the non-striker or others on the highway renders it insufficientlyserious to warrant discharge SeeOtsego Ski Club, supra(Prusakiewicz and Slesinski),Federal Prescription Service,Inc,203 NLRB 975, 993 (1973) (Edwards and McCor-mick)Firestone Tire & Rubber Co v N L R B, supra,citedby Respondent, presented a far more serious situation Inthat case, the striker,Whitehead, vulgarly threatened anemployee who was accompanied by his wife and child bothverbally and by hand signs He also forced a nonstrikingemployee's car off the road in such a way that an accidentwas narrowly avoided, swerved in front of a car at highrates of speed and, on two occasions, ordered and tried toforce drivers out of their cars Bragg's conduct is not com-parable to Whitehead'sAccordingly, I find that Respondent's discharge of Stan-ley Bragg for this isolated and less-than-serious incidentviolated the Act nMike LindseyRespondent contended that observationsof Lindsey engaging in two incidents of setting up nails inthe roadway supported its decision to discharge him Testi-mony, however, was only offered as to one incident Theother was contained in the guard report of Jacob ParkerforMarch 26 and 27 18Respondent's manager of estimating, Vernon Sanders,testified that on March 27Iwas on the back gate and I noticed the pickets start-ing toward the rail gatea Georgia Highway truckwas entering up the road They used various methodsof blocking this truck One, Michael Lindsey wasstooping or got something out of his pocket and wasstooping across the road This was, I would estimate a150, 200 feet, I could not see what he was placing 19Lindsey admitted being present at the time described byHowever, Highway 78 is a major route in the area and there was evidence ofother traffic on the highway at that time, and noting that estimates of timespent in waiting tend to become exaggerated, I find it difficult to believethat Bragg blocked Albright and the highway for as much as 2 to 3 minutesThe truth, as it frequently does, lies somewhere between the two versionsn It was not clear from Respondent's brief as to whether it was alsorelying upon an incident on March 27 where Bragg tapped on the windowof J C Pope's car and asked him whether he had seen Homer Bible's carstrike Larry SmithWhether this "accident" was real or staged, as Respon-dent argues, Bragg's limited involvement and his query to Pope would notjustify his dischargeisResp Exh 96, wherein Parker described Lindsey, with Ralph Johnson,Jerry Prater, and Leroy Brown as setting up nails As noted in the course ofthe discussion regarding Payne and Campbell, Parker acknowledged that hedid not see but two of the named individuals placing nails He did not saywhich two he saw Based upon this testimony and his inability to name thesupervisors who identified the pickets, I found that his report was not suffi-ciently reliable to overcome express denials by the involved employees Thatruling is applicable herein19Cross-examination of Sanders revealed that the distance was closer to400 feet Sanders acknowledged that he was not a good judge of distanceSanders He stated that the pickets held up their signs, thedriver stopped the truck, and they asked him to respect thepicket lineA passenger in the truck pointed out nailsacross the roadway and commented on how sharp theylookedLindsey saw the nails He denied seeing whoplaced them there He stated that he stooped down, pickedsome of them up, and threw them into the underbush Hedenied throwing or placing nails at any timeSanders' observations, even if fully credited, establisheda bare basis for Respondent's belief that Lindsey engagedin picket line misconduct Lindsey's denial of personalwrongdoing was credibly offered 20 and overcomes any ad-verse inference which might otherwise be drawn from San-ders' observationAccordingly, I find that Respondent'sdischarge of Mike Lindsey violated Section 8(a)(1) of theActEarl ReavesReaves' discharge, Respondent contended,was brought about by his involvement in incidents of rockand egg throwing, scattering of nails, a slingshot attack onthe plant, and a threat to a nonstriking employee Reavesdenied all misconductNo testimony concerning Reaves' alleged throwing ofrocks and eggs or his scattering, throwing, or kicking nailswas adduced by Respondent As noted, its written reportswere not introduced or received as probative of such con-duct, and even if they were to be deemed to have someprobative weight, are not sufficient to overcome Reaves'express denials 2iShockley and guard Jacob Parker, however, both testi-fied that they observed Reaves, with two other strikers,Barnett and Breed (not alleged as discrimmatees) shootingat the building and a parked waste truck with a slingshot ataround 6 p in on March 27 Marbles and ball bearingswere the ammunition It was clear from Parker's testimonythat he had little, if any, independent recollection of theevent He had difficulty recalling whether it occurred in theearly evening hours or after midnight, before or after darkHe did not know the names of the employees involved,they were identified to him by a supervisor whose name hecould not recall He made his observation from inside thebuilding Parker did not observe any damage to the build-ing or vehicles as a result of the slingshot activity at thetime it occurred Such damage as he observed on hisrounds after midnight, he was unable to connect with anyindividual Shockley testified that he observed the samethree employees shooting a slingshot and throwing rocksfrom the same vantage point as Parker Neither mentionedthe other as being present According to Shockley, he ob-served this activity going on for 15 or 20 minutes or longerand saw them break the windshield of the truck, at whichpoint, he testified, the activity ceased He did not, however,call the police or attempt to get them to stop this activity20As with other General Counsel witnesses, I have some difficulty believ-ing that Lindsey did not observe someone throwing or placing nails at somepoint in the strike I do not however deem this a sufficient basis uponwhich to totally discredit him particularly where, as here there was notdirect or probative evidence of wrongdoing2i I note that although a report dated March 27 purports to establish thatReaves and others kicked nails under tires the signatories of that report(Supervisor Meadors and two nonstriking employees, Criswell and Bachus)did not testify in regard thereto even though they were called asRespondent's witnesses on other matters MOORE BUSINESS FORMSwhile it was going on When he called the police later thatevening in regard to an alleged subsequent rock-throwingincident wherein a glass door was broken, he did not reportthe earlier activity of Reaves, Barnett, and Breed His re-port to the strike file, while mentioning the glass door bro-ken by an unknown assailant, made no mention of thebreaking of the windshield of the truckReaves admitted being at the picket line at 6 p in andthroughout the night of March 27 He recalled seeingBreed there, but not Barnett He recalled observing thetrash truck but not seeing a broken windshield on it untilMarch 29 He denied using a slingshot on the picket line orseeing anyone else do soOn balance, I am constrained to credit Reaves' denialover the assertions of Shockley (whom I have previouslydiscredited) and Parker Parker's identification of Reaves isbased on hearsay and his recollection of the events isscanty Shockley's testimony is implausible and inconsis-tent with both his own report and with the testimony ofParkerOn the third day of the strike, as he was leaving theplant, nonstriker Dennis Green testified, Reaves spoke tohimHe asked me why I wasn't out there working He saidIought to be out there with them, supporting them,supporting the strike and I told him that I couldn'tmake it on what they were doing and they told methey were getting commodities and stuff like that toeat, they didn't have to buy any groceriesI toldhim I had to work, I had doctor bills I had to payhe said, we can come over to your house and do morethere than you're doing here and I said I might do itOn cross-examination, Green said that Reaves told himthat they could come over at his house and "do more thanwe'redoing here " He also acknowledged, and then retract-ed, that Reaves could have been offering help Reaves ad-mitted soliciting Green to join them on the picket line Hedenied saying anything about going to Green's houseReaves' testimony was corroborated by strikers DannyWhite and Eddie WaldropWhile I am inclined to credit Reaves' corroborated ver-sion of the conversation with Green, I find that it makes nosignificant differenceThe statement, as testified to byGreen viewed in the light most favorable to Respondent,was not a threat of harm to Green, his family, or his homeAt most, it was ambiguous and vague (See cases cited inregard to Nelda Morrow)Accordingly, I find that General Counsel has sustainedhis burden of establishing that Earl Reaves did not engagein the acts of misconduct attributed to him His dischargeviolated Section 8(a)(1) of the ActDanny WhiteAccording to the testimony of nonstrikingemployee Dennis Green, Danny White spoke to him at astop sign in front of the Cleburne Hospital one morning ashe was driving to the plant, about a week after the strikebegan They were in separate vehiclesWhite asked himwhy he was going to work, Green replied that he had toWhite, with a laugh, then said, "There's ways to keep youfrom it," and Green answered, "Now's the time " Greenalleged that White was in a vehicle being driven by Eddie403Waldrop Waldrop testified that he was in another car be-hind White Both White and Waldrop denied that anythingwas said when they passed Green that morning The de-meanor of each of these witnesses impressed me favorablyand provided no basis for resolving the conflict herein Iam inclined to credit Green, a witness subpenaed by Re-spondent, who had little to gain by fabrication, and whotestified that he considered himself a friend of White's bothbefore and since the incident I note, also, that he made areport of this incident shortly after it occurred, subsequentto telling his uncle, a supervisor, about it The credibilityresolution, however, makes little difference, for I find that,like the alleged threats by Nelda Morrow and Earl Reaves,the statement by White to Green, a much larger man thanWhite, was ambiguous, and not a serious threat of harm Itwas nothing more than picket line braggadocio andGreen's reply was in a similar toneAccordingly, I find that Danny White did not commitsuch serious picket line misconduct as would warrant hisdischarge 22Eddie WaldropWaldrop was present, either in the samecar, or in a car immediately behind Danny White, at theCleburne Hospital when White allegedly made the state-ment to Green, discussed immediately aboveWhite's al-leged statement was nonthreatening, Waldrop's role there-in was passive or nonexistentOn April 8, in the late afternoon, Jimmy Jones, qualitycontrol manager was informed that someone had shot intotwo trucks on Respondent's parking lot As he was lookingat a place on the ground where a bullet seemed to havestruck, he heard Waldrop say, "Watch out, the same thingcould happen to you that happened to that truck " Repeat-ing what he had heard, he asked Waldrop if that was whathe had said Waldrop told him, "I said watch out, youmight hurt your back " Waldrop, who was aware of a backcondition which Jones had, denied that he ever made thefirst statement The demeanor of these witnesses providedno basis for resolving the credibility question However, itwas, I believe, unlikely that Waldrop would have been sosolicitous of Jones' health at this point in this divisive strikeas to merely advise him to take care of his back Basedupon this implausibility, I credit JonesMoreover, while Ido not deem the question free from doubt, I believe thatWaldrop's threat, even though immediately retracted, wasserious enough to warrant discharge A strike is an eco-nomic, not a military, battleRepublic Steel Corporation vN L R B,107 F 2d 472 (C A 3, 1939) The use of lethalweapons or statements threatening or condoning such usehave no place on the picket lineRespondent further contended that Waldrop was, inpart, responsible for the incident on March 28, previouslyrelated, when a group of pickets stopped one of the compa-ny trucks on its way toward the plant and an iron bolt was22 It would appear from the record and Respondent's brief thatRespon-dent also contends that White's discharge was justified because he was pres-ent with 15 or 20 others in the general area on March 27, when RayfordParker asked Sheriff Dryden if they could `get a Pinkerton guard who hadcrossed the line I have already found that statement to be insufficient tosupport the discharge of the declarant Perforce, White s virtual noninvolvemeat therein (he did not even hear the statement made) would not supportan honest belief of misconduct 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrown through the windshield The driver, Bruton, allegedthatWaldrop was one of the group which stopped him, afact denied by Waldrop 23 Even if Waldrop had been in thegroup which stopped Bruton's truck, the evidence was in-sufficient to connect Waldrop or any of the other picketswho may have been present when the bolt was thrownMalcolm Meadors, material department manager, testi-fied that he observed Waldrop thrownailsunder the tiresof cars stopped by the pickets, on the morning of March27Waldrop denied engaging in this conductMeadors'testimony, and his identification of Waldrop, whom he hadhired about 2 years earlier, was positive and specific I donot believe that it was a fabrication As previously noted,nail throwing on the picket line is conduct sufficiently seri-ous to warrant dischargeBased upon the threat to Jimmy Jones and the nailthrowing as observed by Meadors, I find that GeneralCounsel has failed to sustain his burden of proof that Ed-die,Waldrop did not engage in the acts of serious picketlinemisconduct attributed to him His discharge did notviolate the ActLarry SmithOn the morning of March 27, a car beingdriven through the picket line by Homer Bible came intocontact with striking employee Larry Smith Smith fell tothe ground He subsequently accused Bible of assault Re-spondent contended that the incident was staged I neednot resolve the issue Assuming,arguendo,its contrivance,itwas horseplay, not so serious an act of misconduct as towarrant dischargeOn the following morning, March 28, as they weresweeping up nails from the gate area, Larry Smith toldboth Shockley and Plant Controller Nelson, "there goestwo in your driveway at home, for every nail you pick upthere'll be two in your driveway at home " 24 While theBoard has found nail throwing itself to be misconduct of amagnitude warranting discharge, the threat to engage innail throwing stands on a different footingNot everythreat will justify discharge I find Smith's threat herein tobe no more serious than other threats which the Board hasconsidered to be insufficient as a basis for discharge ordenial of reinstatement (See discussion of Nelda Morrow,supra,and cases there cited )On April 1, Jacob Parker observed Larry Smith back hispickup truck into a steel fencepost, bending it, while turn-ing aroundWhen Smith's truck came back, Parker wentover to get the tag number, Smith observed him and volun-teered the number Allegedly, he also told Parker, "I see Iam going to have to give you something hot " Smith had norecollection of hitting the post The hitting of the fencepostwas not shown to be other than a common, innocent, and23 Bruton s identification was not reliable It was based upon a companyphoto of Waldrop, showing him with a moustache and sideburns Waldropwore a full beard at the time of the strike, as shown in a picture of Waldropin the March 28 edition of The Cleburne News, taken, according to Wal-drop, about a week earlier Respondents assertion in brief that the picturewas "undoubtedly"taken much earlier is without support in this record Seealso the discussion regarding Dorris Payne,suprainsofar as it pertains toBruton's identification of strikers24 Smith denied making this statement I credit mutually corroborativetestimony of Shockley and Nelson, noting that Smith displayed a naiveteabout permissible picket line conduct consistent with the uttering of such astatementaccidental occurrence, the statement to Parker was vagueand ambiguousRespondent, in brief, argued that the observations ofHouston Jones and guard Don Isom, as reported in thestrike file, established that Smith shot at the plant buildingwith a slingshot or "flip " Smith and Earl Reaves, also al-leged to be present, denied the allegations As previouslydiscussed, I would generally deem the guard reports suffi-cient to raise an honest belief of misconduct,although in-sufficient to overcome credible denials by the employeesalleged to be involved Additionally, in this instance, I notean inconsistency between the reports of Isom and Joneswhich indicates that neither person could have seen Smithin the act of shooting the slingshot 25Accordingly, I find that as to all of the above-describedincidents,Respondent has failed to meet its burden of es-tablishing an honest belief that Larry Smith engaged inpicket line misconduct 26Larry TurnerJacob Parker, the guard, testified thataround March 28, as he was walking on the company park-mg lot, Larry Turner threw a small wooden block in hisdirection It did not strike him Shockley testified that heobserved Turner and William Vaughn throwing nails andglass over the fence into the parking area, one morning inthe beginning of April, at about 6 am Turner deniedthrowing anything from the picket line toward the plantThe Parker incident, the throwing of a single small block ofwood, even if it occurred, was insignificant picket linehorseplay not meant to inflict harm In regard to the nailand glass throwing incident, I do not credit Shockley Inaddition to the reasons previously stated in this Decision, Inote that this allegedly occurred in the very early morninghours, at a distance of 200 feet, circumstances hardly con-ducive to accurate observationRespondent, in its brief, included Larry Turner amongthose employees whose discharges, it contended, were par-tially based upon "threats and obscene or derogatory re-marks " Turner spent most of his time at the line, it was amajor event for him Respondent's strike file (Resp Exh83) contains a number of remarks attributed to Turner Forexample "the [nails] cost us 300 per lb at the hardwarestore," "I am as mad as I can be I am just so mad," "Whydon't you take a running start & kiss my ass," and "Shock[Shockley] I wish I could think of something to say to you25Isom's report statedI seen a man dressed in Blue Jeans,Denim Jacket,red shirt&red capshoot another rock that also hit glass The man was identified by MrHouston Jones as being Larry Smith A few mini.tes laterI seen Smithpass the flip to Earl ReavesJones' report stated2 rocks or something hit the glass on front of the buildingSince Smithwas sitting down couldn t actually see him shooting the flipbut when hegot up he passed something to Reaves which looked to be about 15-18inches long [Emphasis supplied }26Respondent also contended that Smith s discharge was warranted byhis presence in Rayford Parker's car when Parker allegedly followed Popehome, and by his presence in the group which stopped the truce driven byLeon Bruton I have previously found that the alleged following,even if itoccurred did not warrant discharge,and that the evidence was insufficientto connect any employees with the bolt thrown through the windshield ofBruton's truck(See discussion regarding Rayford Parker and DorrisPayne) Those conclusions are also applicable to Smith s alleged involve-ment MOORE BUSINESS FORMS405that would not be a threat"These alleged statements 27 arenot sufficiently serious to deny a striking employee the pro-tection of the Act The Board,in dealing with the subjectof abusive language on the picket line, stated inLongviewFurniture Company,100 NLRB 301, 304(1952), enfd asmodified 206 F 2d 214(C A 4, 1953),on remand 110NLRB 1734 (1954)Although the Board does not condone the use of abu-sive and intemperate language,it is common knowl-edge in a strike where vital economic issues are atstake, striking employees resent those who cross thepicket line and will express their sentiments in lan-guage not altogether suited to the pleasantries of thedrawing room or even to courtesies of parliamentarydisputation Thus, we believe that to suggest that em-ployees in the heat of picket line animosity must trimtheir expression of dissapproval to some point short ofthe utterances here in question,would be to ignore theindustrial realities of speech in a workaday world andto impose a serious stricture upon employees in theexercise of their rights under the ActAnd seeRepublic Steel Corpv N L RB,107 F 2d 472, 479(C A 3, 1939),cert denied 309 U S 684,Firestone Tire &Rubber Company,supra,Terry Coach Industries,supra,Cap-ital Rubber&Specialty Co, supraWilliam VaughnAmong the acts of misconduct attri-buted to Vaughn were loud, derogatory, or obscene re-marks,including"itwas a long way back to Texas" (totruckdriver Leon Bruton-undenied),to nonstriking em-ployee Ellis Lett(the basis of a report by Jimmy Jones, nottestified to) "Lett you got no business out here, get back oncompany property,you better get back inside' (Essentiallyadmitted-Vaughn stated that he told Lett that he shouldnot be picking up nails outside the company property andsolicited Lett to join the strikers),telling Shockley that itwas poor management(Shockley's report states that hesaid"piss poor management")to employ as many peopleas they had before the strike if the company statementsabout running at full capacity with a much reduced workforcewere true(admitted),and shaking the fence andshouting obscenities("damn scab"-admitted)The casescited above,in the discussion regarding Larry Turner'spicket line remarks,are applicable here See alsoOneitaKnittingMills,Inc v NLRB,375 F 2d 385,391, fn 7(C A 4, 1967)Vaughn's vocal enthusiasm was not suffi-ciently serious to warrant his discharge 28Respondent also contended that Vaughn was guilty ofthrowing nails in the driveway,conduct denied by himElton Couch's testimony 29 was ambiguous and did not27No testimony as to these statements was offered and Turner denieduttering them Thus, even if deemed serious, General Counsel has sustainedhis burden of proof Similarly General Counsel has met his burden of es-tablishing Turner s innocence m regard to the incident at the truck drivenby Bruton (See discussion regarding Dorris Payne )2sNeither were the allegations of lock tampering and attempts to step orthe hands of Elton Couch, both of which appear to have been picket linehorseplay See OhioPower Company215 NLRB 165 (1974) (Greene-pull-in^ cigar from foreman's mouth)9 I have previously considered and discredited the testimony of Shockleywhich would similarly implicate Vaughn See discussions regarding Parkerclearly state that he observed Vaughn throw nails 30 Theinference to be drawn from Couch's testimony, however, isconsistent with his report thereon and with the reportedobservations of three other individuals who d.d not testifyin regard to this incident Respondent thus established itshonest belief of Vaughn's misconduct Vaughn's denialthereof I cannot credit 3' General Counsel has thus failedto establish Vaughn's lack of responsibility for nail throw-ing and I find Respondent's discharge of him did not vio-late the ActD April 25, 1974-Shooting and Resultant DischargesOn the night of April 25, Charles Mason, planning de-partment manager, Pledger Gossage, order processing de-partment manager, and Bobby McBay, Pinkerton Agencylieutenant, were on duty in the reception lobby, continu-ously observing the area in front of the plant The Union'sstrike headquarters were located in a building across fromthe front gate, and a barrel, where a fire was kept burningand where employees and others gathered, was located atthe streetAccording to the diagrams and testimony, therewere at least five ways to approach or leave the area, notall of which could be observed from the plant's lobbyAt about 11 05 p in , several of the vehicles outside thegate were moved and from one of them, a "Bronco" alleg-edly owned by Scott Lammeck (not alleged as a discrimi-natee), a light was shined into the lobby 32 McBay toldGossage to move away from the door because, in his expe-rience, according to Gossage's testimony, "when they be-gan shining the spotlightthis is when they startedthrowing and shooting things at the door " As Gossagefollowed McBay's advice, a series of gun shots were firedthrough the door At that moment, Mason was on his wayto the rear of the plant to open the gate to admit a deputysheriff who had been called at about 10 50 p in because ofrocks being thrown at the plant He heard glass breaking,but neither Mason nor Gossage heard the shots fired Nei-ther they, nor the police, who were called immediately afterthe shooting, determined the exact direction from whichthe shots were firedDeputy Sheriff Parker came over to the area where theMelvin Ervin, Noel Williams, Bill Joe McGinnis, Prater, Lynn Payne, andTurnersupra30He testified as followsQ (By Mr Sears) I call your attention to the date of March the27thWhat if anything did you observe by way of activities from thestriking employees?A (By Couch) Nails in the rear entrance of the plantQ Would you please state the names of the individuals whom youobserved throwing nails, or whatever they were domg9A Bill Vaughn31While I am reluctant to discredit a witness based upon one aspect ofdemeanor the drop in the level of Vaughn's voice when questioned withregard to nail throwing was so obvious as to indicate a desire to avoidanswering such questions at all and constrains me to discredit his testimonyin this regard I note,also, a conflict in his testimony on direct examination,once answering that he first saw the nails on the morning of March 26 andthen in response to a leading question stating that he first saw the nails onMarch 2732 Such activity was not unusual, the strikers had frequently shined lightsat the plant 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikers had been gathered and looked around for spentshells and guns He spoke to some of the people presentbut did not ask for vehicles to be opened Some strikersvolunteered to open their vehicles for inspection He didnot search inside strike headquarters The record reflectsthat no further investigation of the incident was madePursuant to instructions from Sears, since the first weekinApril, a nightly log had been maintained recording allidentifiable persons in the area of strike headquarters TheApril 25 log was based upon observations by Mason, Gos-sage, and McBay, made with ordinary binoculars It identi-fied 16 individuals as being at the scene and not observedto have left prior to the shooting Of the 16, 1 is UnionRepresentative Moss, 1 is neither a striker nor an employ-ee, and 11 are strikers alleged as discriminatees in the com-plaintDonald Brown (observed, according to the log, at7 40 p in and again at 10 10 p in ), Roger Gibson (ob-served at 7 40 p in), B C Hightower (observed at 7 40p in ), Curtis Hiett (observed at 7 40 and 8 30 p in ), Lyn-wood Williamson (observed at 7 40 p in ), Mike Lindsey(observed at 8 10 p in), James Burrows (observed at 8 30p in ), Larry Smith (observed at 10 05 p in ), Jackie Gaines(observed at 10 20 p in ), William Vaughn (observed at10 22 p in ), and Earl Reaves (observed at 10 30 p m) 33The log reflected that at 9 25 p in Roy Barnett andCharles Porter left with someone else who could not beidentified It also records Scott Lamineck as being presentat 7 40 p in and as arriving at the same time as JackieGaines, 10 20 p in , with no indication that he left betweentimesOn June 21, on the instructions of Sears, Gossage andMason swore out criminal complaints charging the 16 indi-viduals recorded in their report with conspiracy "unlawful-ly,and with malice aforethought to assault Pledger Gos-sage, Charles Mason and Bobby McBay with the intent tomurder them contrary to law " 34 The complaints were filedsolely on the basis of the foregoing information Respon-dent has never learned who fired the shots or from whichdirection, other than the front of the plant within the rangeof a rifle bullet, they were fired The striking employeesamong the 16 so charged were discharged 3133Of these, Lindsey, Smith, Vaughn, and Reaves had been discharged onApril 11, and were so alleged in the complaint34 The delay, according to Sears, was caused by his waiting for local coun-sel to advise him as to the the nature of the complaint which could be filed,and to see what, if any, additional evidence might be developed35Respondent by its counsel, Sears, contended that they were merelysuspended, pursuant to a company practice in regard to persons chargedwith felonies, pending resolution of the complaintsW L Murrell, industri-al relations manager for Resnondent s southern division, testified that theseemployees were terminated rather than suspended because of the nature ofthe conduct involved His testimony is consistent with the information givenLynwood Williamson on July 25 and with the letter Williamson receivedstating that `The attorneys advise that your employment with the companyhas been ternunated " James Burrows received similar information fromPope on July 26The criminal complaints, it was stipulated, were no-billed" by the grandjury around February 8, 1975 Prior to that date, Earl Reaves was employedas a deputy sheriff in Cleburne County after being informed that he wouldbe hired when the complaint against him was no-billed He was told that ithad been no-billed when he was hired on August 15, 1974 A letter from thedistrict attorney, dated April 15, 1975, stated thatWilliamson Lindsey,Brown, Vaughn, Reaves, Gaines, Hiett, Burrows, Hightower, Smith, andGibson would not be investigated by the Cleburne County grand jury Fol-All of the employees involved disclaimed responsibilityfor the shooting At the time of the shooting, Moss andDonald Brown had been standing near the barrel, on hear-mg the shots they ran in opposite directions Brownstepped on the sleeping bag of either Mike Lindsey or ScottLamineck, both of whom were asleep among the pinesVaughn was in the area between the barrel and the sleepingbags and described the sounds of the shots as coming frombehind strike headquarters and passing over his head, be-tween the barrel and himself He hit the groundVaughn stated that on April 25, as on other evenings,people came and left from the picket headquarters areaWilliamson had been there all day, left at 6 p in and re-turned around 7 30 p in to pass out strike benefit checksHe remained until about 8 p in and did not return until thefollowing morning He testified that he drove straight outFoster Street, which runs approximately perpendicular tothe plantRoger Gibson dewed that he had been in thearea at any time that night or for several weeks before orafter itNone of the other employees placed him thereLarry Smith and Earl Reaves were both present prior tothe shooting but left at around 10 30 p in , going to Smith'shome where Reaves helped Smith to rotate the tires on histractorThey returned after the shooting Curtis Hiett andB C Hightower were in the area until approximately 8 45p in, when they both left in order to get some sleep Theyhadjust taken jobs in Georgia which required them to ariseat 4 o'clock the next morning Both approached and leftthe area from the front of strike headquarters, which is theside of the building facing away from Respondent's plantBurrows was in the area for approximately 1 hour, leavingaround 9 p in from the front of strike headquartersGaines was also present at around 10 30 p in, but left withanother employee, Sherman Ginn (not reflected on the logas having been observed) They did not return until afterthe shootingBased upon the foregoing, and noting particularly thelack of precision in the log, the fact that persons couldenter and leave from several points without being ob-served, the lighting conditions (after dark-identificationcould only be made if someone were near the barrel or seenin the headlights of a car), that at least one unidentifiedperson left at 9 25 p in and noting the absence of anymeaningful investigation at any time prior to the filing ofthe complaints, and without condoning, in any way, theserious act which occurred, I conclude that Respondentlacked a basis for an honest belief that the named employ-ees engaged in the act charged to them Moreover, evenassuming that the Mason-Gossage log provided a basis formeeting Respondent's burden of going forward, I findGeneral Counsel has met his burden and affirmatively es-tablished that the employees discharged because of theApril 25 shooting were not guilty of that offense nor ofconspiring to commit itAccordingly, I find that Respondent violated Section8(a)(1) of the Act when it discharged Donald Brown,James Burrows, Jackie Gaines, Roger Gibson, Curtis Hiett,lowing introduction of this letter, Respondent s counsel stated that Respon-dent no longer considered them to be suspended but to possess the samerights as other striking employees MOORE BUSINESS FORMS407B C Hightower,and Lynwood Williamson 36 I furtherfind that Mike Lindsey, Larry Smith, and Earl Reaves, dis-criminatorily discharged on April 11,are not barred fromreinstatement because of any alleged involvement in theApril 25 shooting But for his misconduct prior to his AprilII discharge,William Vaughn would have been similarlyentitled to reinstatementE Alleged Discriminatory Changes in Regard to HealthInsurance and Rotating ShiftsRespondent and General Counsel stipulated as follows(1) Prior to March 25,1974, the Respondent oper-ated a rotating shift system of employment[Employ-ees changed shifts weekly ](2)Following the strike which commenced onMarch 25, 1974,theRespondent operated a singleshift of employment until on or about June 10, 1974,and this became a fixed shift of employment when asecond shift was created on said date Strikers return-ing to work on or after June 10th were offered em-ployment on the second and third shift fobs, and thethird shift began operations on or about July the 15,1974 This offer was without regard to their seniorityexcept to the extent that two striking employees whomade application to return to work on or about the10th of June,1974, the most senior employee was giv-en the last remaining job available on the first shift ofemployment(3)On or about June 14, 1974,the Respondent andthe Union engaged in negotiations and the subject offixed shifts was discussed The Respondent proposedthe fixed shift system of employmentRespondent, both prior to and since the strike, providedits employees with fully paid hospitalization,medical-surgi-cal, and major medical supplementary insurance Duringthe strike,Respondent ceased payments on behalf of thestriking employees,so advised those employees, and in-formed them that, if they wished, they could continue cov-erage as individuals Eighty-one striking employees wereremoved from the insurance coverage as of April 30 31Itwas stipulated that upon their return to work strikerswere treated as new employees in regard to their healthinsurance in that their insurance was not reinstated for 90days 38 This was true even as to any employees who mayhave converted to individual insurance coverage36 Assuming that the employees had been merely suspended pending reso-lution of the criminal complaints,Iwould reach no different result and theremedy would remain unchanged The record reflects that Respondent'spractice of suspending employees charged with felonies was discretionaryand that the discretion had been exercised in regard to at least one nonstrik-er so charged (Homer Bible)because Respondent did not believe that thecharges against him had merit Thus,suspension was not required by any setor inviolable company policyMoreover,even if company policy requiredsuspension,itwould be"bootstrapping"for Respondent to rely on criminalcharges it caused to be filed as a basis for suspension and then to argue thatitwas bound by its policy37 It was not contended that the cancellation of benefits during the strikewas unlawful The record does not reflect whether any employees convertedto individual coverage38 Pursuant to the terms agreed upon between Respondent and the insur-ers,Group Life and Health Insurance Company(Blue Cross)and GroupRespondent contended that the returning strikers wereaccorded advantageous treatment in regard to their insur-ance in that, had they merely been treated as terminations,they would have had to await the anniversary date of theinsurance policies, January 1, in order to renew coverage 39Respondent's industrial relations manager, Murrell,testi-fied that the requirement that an individual who droppedhis insurance coverage while remaining an employee waituntil the policy's anniversary date to resume coverage wasa matter of Respondent's personnel policies and practices,not mandated by the insurersAs to both of the foregoing acts, I find that Respondenthas violated Section 8(a)(3) of the Act The institution offixed shifts placed essentially all returning strikers perma-nently on the less desirable second and third shifts whilestrike replacements,whom Respondent began to hire in thelast week of April,and those who gave up their strike activ-ity early, were permanently assigned to the first or secondshiftWhile the change from rotating to fixed shifts may wellhave been justified as a temporary exigency by the reducednumber of employees and the need to train replacementsduring the strike, there was no showing that,once the workforce was stabilized and trained,the continuation of thefixed shifts over the expressed opposition of the Union wasrequiredThus, I conclude,the institution of fixed shiftswas comparable to the award of superseniority consideredby the Supreme Court inN L R B v Erie Resistor Corp,375 US 221 (1963)The institution of fixed shifts,like thesuperseniority,operated to discriminate between strikersand nonstrikers,both during and after the strike,and had aHospital Service,Inc (Blue Shield),new employees were permitted to enrollin the insurance program within45 daysof employment and coverage be-came effective after 90 daysThe 90 day eligibilityrequirement was set byRespondent,the insurers had no such requirement3' The contract provisions referredto byRespondent are as followsARTICLE I-DEFINITIONSA EMPLOYEEmeans a person directly employed on a full timebasis in the regular business of and compensated for services by theEmployerARTICLE II-EMPLOYEES ELIGIBLEThe following employees are eligible for insurance under this policyB Any employee not eligible on the policy date but who subse-quently to that date shall have been continuously employed by theemployer for the period of time specified in the application, [90 days] orin a written notice from the Employer changing such period of timeprovided however,that such change shall apply only to thoseemployees employed on or after the effective date of the changeC An employee heretofore insured under this policy,whose insur-ance terminated for any reasons, shall be eligible for new coveragehereunder in accordance with the provisions of Article III, belowARTICLE III-EFFECTIVE DATES OF INSURANCEB For employees becoming eligible subsequently to the policy datewho submit application for coverage within thirty days following thedate of eligibility the coverage shall become effective on the Insurer'sregular business day immediately preceding the date such application isdelivered to the Home Office of the Insurer[as amended]C For employeeswho become eligible subsequently to the poll-cy date but who make application for coverage more than thirty daysafter becoming eligible, the insurance shall become effective on thenext succeeding policy anniversary 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDdestructive impact upon the strike and union activity Assuch, it carried its own indicia of intent and, as there wasno overriding business justification for continuing the fixedshifts beyond the hiring and training period for strike re-placements, the business purpose asserted by Respondentwas insufficient to insulate the change from the reach ofSection 8(a)(1) and (3) of the ActSimilarly, I conclude, Respondent's characterization ofreturning strikers as new employees for insurance purpos-es,with its resultant 90-day delay in the resumption of cov-erage, falls into what the Court has referred to as the "in-herently destructive category" placing upon the employer"the burden of explaining away, justifying or characteriz-ing `his actions as something different than they appear ontheir face"' and permitting the Board to find an unfairlabor practice even if the employer introduced evidencethat the conduct was motivated by business considerationsN L R B v Great Dane Trailers, Inc,388 U S 26, 34(1967),N L R B v Erie Resistor Corp, supraat 228Respondent's explanation that the 90-day waiting periodwas a benefit to employees who would otherwise have hadtowait until January 1, 1975, falls in light of Murrell'stestimony that it was only a matter of Respondent's per-sonnel policy to require employees whose coverage termi-nated to wait until the anniversary dateWhatever the mer-its of that policy when in the unlikely event an employeevoluntarily terminated the cost-free coverage, it was inher-ently destructive of the right to strike as applied herein Inote, as set forth above, that it was even applied to anyemployee who converted to individual coverage and no ex-planation therefore was offered I also note, moreover, thatitwould appear that returning strikers could have beenconsidered under articleIII(B) of the insurance plans, pro-viding for coverage effective on the business day precedingreceipt of the application at the insurer's home office, aswell as under the subsection (C) which required a delayuntil the anniversary date for certain eligible employeesThe record does not reflect that Respondent attempted tohave the insurers resume coverage immediately or that theinsurers would have refused to do so if requested 40F Unfair Labor Practice StrikeGeneral Counsel, by amendment to the complaint, con-tended that Respondent's unfair labor practices of April 11prolonged the economic strike which had begun on March25, and converted it to an unfair labor practice strike 41Respondent argued that even assuming that some of its 31discharges on April 11 violated the Act, at least 7 of themwere valid, the General Counsel having refused to issuecomplaint thereon Thus, it asserted, conversion of thestrike based upon these discharges and upon Respondent's40 Art X-"General Provisions," sec D, "Reinstatement," states that ac-ceptance of the premium by the insurer fully reinstates a policy terminatedby default, and indicates, at least, that reinstatement of the strikers' cover-age was possible While Respondent s action herein was a cancellation rath-er than a default, this provision provides some insight into the insurer'spolicies41 It would appear from General Counsel s argument on the record and inbrief that it does not contend that the April 25 discharges converted thestrikemaintenance of its legal position in regard to them wouldnot be automatic As noted above, I have found that of theremaining 24 discharges of that date 19 were violative and5 were justifiedNo meeting of the employees was held, or vote taken,wherein it could be said that a determination was made tocontinue the strike until the discriminatory discharges wereremediedHowever, at each of the negotiatingmeetingsconducted after April 11 (April 17, June 14, and August 1)theUnion made an issue of all of the discharges andsought reinstatement for the discharged employees I haveno doubt that factors in addition to 19 discriminatory dis-charges contributed to the prolongation of the strike Someof the prestrike economic issues were still unresolved, someof the discharges with which the Union was concernedwere lawful, and, it must be noted, there wasserious mis-conduct by some pickets and/or other persons whose iden-titieswere unknown Each of these factors contributed tothe strikes' prolongationNonetheless, the law is clear "ifan unfair labor practice had anything to do withcausingthe strike, it was an unfair labor practice strike "GeneralDrivers and Helpers, Local 662 [Rice Lake Creamery Co ] vNLRB ,302 F 2d 908, 911 (C A D C, 1962), citingN L R B v Stackpole Carbon Co,105 F 2d 167, 176 (C A3, 1939), cert denied 308 U S 605,N L R B v BirminghamPublishing Co,262 F 2d 2 (C A 5, 1958) See alsoColonialLincolnMercury Sales, Inc,197NLRB 54 (1972) Thesame rule pertains where a strike which initially involvedno unfair labor practice is prolonged or aggravated by anemployer's unfair labor practiceRice Lake Creamery Co,supraSuch is the case here The strike, initially economic,took on a mixed character after April 11 and the employerwas bound to reinstate the striking employees upon appli-cation even if the discharge of their replacements was re-quired in order to do soG Offers ToReturn To WorkGeneral Counsel contended that an unconditional offerto return to work had been made on behalf of all strikingemployees, including those who had been discharged, onJuly 23, and that, even assumingarguendothat no blanketoffer was made, after April 17 it would have been a futilegesture for any of the discharged employees to request re-instatementRespondent disputed both contentionsThe record reflects three formal meetings subsequent tothe commencement of the strike and the initial dischargesAt the first meeting, April 17, Union Representative Wick-ham told Sears that Respondent had created 31 new issuesSears stated that the employees were terminatedWickhamdisputed the validity of the discharges, in general, andSears, referring to a file, stated that Respondent had theevidence to support them He rejected Wickham's requestto examine the evidence and stated that he would present itto the Labor Board Sears questioned Wickham as towhether or not he was making it a condition for settlementthat the 31 be reinstated and Wickham stated that he wasRespondent presented a package proposal to settle thestrike which included a provision that discharged employ-ees could file charges with the Board to determine theiremployment statusWickham rejected this "On account of MOORE BUSINESS FORMS409the 31 people"When Respondent and the Union metagain on June 14, Wickham again sought consideration forthe reinstatement of the discharged strikersHe askedSears whether Respondent would agree to a disciplinarylayoff in lieu of discharge,which Sears rejected Sears alsorejected a proposal to submit each discharge to individualarbitration and reiterated his position that the NLRB wasthe only forum to resolve those issues 42At the meeting of August 1, Wickham stated that hewanted to get the entire matter settled and everyone backto work He sought reinstatement for the 31 dischargees ofApril11 and the dropping of criminal charges filed in re-gard to the shooting on April 25 Sears stated that he wouldrecommend that the criminal charges be dropped,that thepersons so charged would be eligible to return to work ifthe charges were no-billed,but stood on his position thatreinstatement of the 31 would have to be based upon adisposition by the NLRB A tentative agreement for thereturn of the remaining strikers who had not been dis-charged was reached Final agreement,however, was neverconcluded As of August 1, offers to return to work hadbeen made by or on behalf of virtually all nondischargedstrikers and all picketingactivityhad ceasedOn August 6, in a private meeting, Wickham told Searsthat the membership would not abandon the 31 At the endof August,Sears received an unsigned "Strike SettlementAgreement"which he identified as coming from WickhamIt stated that the Union terminated the strike and offeredon behalf of all eligible employees to return to work Proce-dures for their return were proposed, as were the droppingof all criminal charges andthe Union's agreement not topursue unfair labor practice charges for the 31 The docu-ment was never executed by either partyOn July 23, atleast some of the striking and dischargedemployees personally sought reinstatementJerryPrater,Earl Reaves,StanleyBragg,Ronald Craft(all alleged dis-crimmatees),Curtis Mayo, Donald Breed(both dischargedbut not alleged as discrirninatees),and Johnny Whitecrossed the picket line, entered the reception lobby, andtold Supervisors Jones, Rollins, andWhiten that theywanted to sign the sheet to go back to work 43 Jones, whocould not imagine them coming over to apply for work andthought they were joking, told them that he thought theywere all on the list of people who had been terminated,"which means that you're not eligible to sign the sheet " He42 Theforegoing is based on the mutually corroborative testimony ofSearsand LynwoodWilliamson,chairman of the negotiating committee Aspreviously noted,Wickham did not appear at the hearing43 Prater testified that he went in to the plant at the direction of Wickham,who hadinstructed him to make application forallof the striking employ-ees, which,he stated,he did I amconstrained to credit the mutually consis-tent testimony of Jones, Rollins,and Whiten,as corroborated by employeeWhite,to the effect that the request was made only for the employees thenpresent I note thatCrafts testimony that Prater made a request on behalfof all the terminated' employees is inconsistent with Prater's testimonythat his offer was for all"striking employees ' I note,more importantly thatWickham,although present,did not make the offer himself and the allegedoffer was made orally Even if a blanket offer was intended,the circum-stances made the offer ambiguous and the ambiguity must be construedagainst thepartyresponsible for it Further,the alleged instructions to Pra-ter to make a blanket offer were somewhat inconsistent with Wickham'sinstructions to individual employees,such as Gerald Turner,to make theirown efforts to get theirjobs backstated that he would check with Pope and attempted, un-successfully,to locate him He then checked his list of theemployees who had been terminated Determining that allof these employees, except White, had been discharged, hetold them that none but White could sign the list He or-dered them to leave the plant premisesOn July 24,B C Hightower returned to the plant andasked Pope what his job status was Pope told him that hehad been terminated In response to a question,Pope toldHightower that he could return to work when the criminalchargeswere favorably resolvedHightower toldWil-liamson and Burrows of this conversationWilliamson andBurrows, however,made individual applications on July 25and 26, respectivelyDonald Brown requested reinstate-ment on August 1 and was told what Hightower had beentoldRoger Gibson requested reinstatement on NovemberI1The record does not reflect that any of the dischargedemployees,whether in the April I1 or April 25 group, hadbeen reinstated by the time this case was heardBased upon the foregoing,I find that offers-in-fact toreturn to work were made by Prater,Reaves, Bragg, andCraft on July 23, Hightower on July 23, Williamson onJuly 25,Burrows onJuly 26,Brown on August 1, and Rog-er Gibson on November 11 I do not find that any uncon-ditional offer on behalf of all strikers was made However,in agreement with the General Counsel, I conclude that theabsence of applications for reinstatement by the dis-charged strikers is irrelevant because the making of suchapplications would have been futile SeePenzel Construc-tion Co,185 NLRB 544 (1970), affd 449 F 2d 148 (C A 8,1971)Most significantly,this conclusion is borne out bythe record of such requests herein, not only were the re-quests of employees who requested reinstatement rejected,but the employees'mere presence was received with incre-dulity, theywere not permitted even to sign the return-to-work list, and they were summarily directed to leave theplantThe union representatives and committee were re-peatedly told that only byrecourseto theBoard mightemployees be reemployed I note also that the striking em-ployees talked to one another about the rejections of theiroffersThus, the rejection of one application would tend todiscourage other discharged strikers from applyingMore-over, while Respondent could have silently awaited the endof the strike and then rejected offers to return of those itbelieved had engaged in misconduct,it chose to follow adifferent routeThe employees were told once by letterfrom Respondent, and repeatedly thereafter by local news-paper articles and advertisements setting forthRe-spondent's position, that they had been discharged 44 Inthese circumstances,the submission of requests to return towork would have been meaningless and the striking em-ployees knew itGeneral Counsel argued that the futility of applicationarose on April 17 and that it was from that date that Re-spondent was obligated to reinstate the discharged employ-ees I cannot agree While it may have been futile for theseemployees to seek reemployment at any time,the strike44 One newspaper article,in "The Cleburne News of June 13, self-pro-claimed as The MostWidelyRead Newspaper in Northeast Ala," went sofar as to quote ` plant officials and attorneys as stating that the employeeswho had lost their jobs would ` never be rehired " 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas very much alive on April 17 and would not have termi-nated upon revocation of the 31 discharges of April 11To paraphrase T S Eliot, the strike herein died "notwith a bang but a whimper " 45 By August 1, picketing hadceased and requests for reemployment had been made bysubstantially all nondischarged strikers and by some whohad been discharged The Union, by then, was urging em-ployees to seek reemployment General Counsel initiallypleaded August 1 as the date on which the refusal to rein-state began I believe that date more accurately reflectedthe facts as developed by the lengthy hearing herein and Iso findCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Union is a labor organization within the meaningof Section 2(5) of the Act3By discharging the following named economic strik-ers on April 11, 1974, Respondent violated Section 8(a)(1)of the ActStanley BraggBilly Joe McGinnisLeroy BrownMartin T MitchellMike CampbellNelda MorrowRonald CraftDorris Junior PayneLeon DanielLynn PayneTommy ErvinJerry PraterRalph Johnson, JrEarl E ReavesMike LindseyLarry SmithJames McCormickLarry TurnerDanny White4 The strike which began on March 25, 1974, was aneconomic strike at its inception but was prolonged and ag-gravated by Respondent's unfair labor practice, describedin paragraph 3, above, and became an unfair labor practicestrike as of April 11, 19745By discharging the following named unfair laborpractice strikers on April 25, 1974, Respondent violatedSection 8(a)(1) of the ActDonald BrownB C HightowerJames BurrowsLynwood WilliamsonJackie GainesRoger GibsonCurtis Hiett6Respondent did not violate Section 8(a)(1) or (3) oftheAct by discharging the following named economicstrikers on April 11, 1974Melvin ErvinEddie WaldropRayford ParkerNoel WilliamsWilliam Vaughn7By discontinuing its practice of rotating work shiftsand instituting fixed work shifts, Respondent violated Sec-tion 8(a)(1) and (3) of the Act8By requiring striking employees, when they returnedtowork, to undergo a new 90-day waiting period beforetheir hospitalization,medical-surgical, and major medical4'T S Eliot, "The Hollow Men,V (1925)supplementary insurance coverage was resumed, Respon-dent violated Section 8(a)(1) and (3) of the Act9The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYIt having been found that the Respondent has engagedin unfair labor practices in violation of Section 8(a)(1) and(3) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the ActIthaving been found that Respondent unlawfully dis-charged Stanley Bragg, Leroy Brown, Mike Campbell,Ronald Craft, Leon Daniel, Tommy Ervin, Ralph Johnson,Jr,Mike Lindsey, James McCormick, Billy Joe McGinnis,Martin T Mitchell, Nelda Morrow, Dorris Junior Payne,Lynn Payne, Jerry Prater, Earl E Reaves, Larry Smith,Larry Turner, Danny White, Donald Brown, James Bur-rows, Jackie Gaines, Roger Gibson, Curtis Hiett, B CHightower, and Lynwood Williamson, I shall recommendthat Respondent offer each of these employees immediatereinstatement to his or her former position, or, if such jobno longer exists, to a substantially equivalent position,without loss of seniority or other rights or privileges, dis-charging if necessary any replacements hired,46 and makeeach of these employees whole for any loss of earnings heor she would normally have earned from the earlier ofa date 5 days after the employee actually made an uncon-ditional offer of reinstatement or 5 days after August 1,1974,47 the date by which I have found the strike in sub-stance ended and by which the striking employees wouldhave made unconditional offers of reinstatement had Re-spondent not made the making of such offers futile by itsearlier conduct, to the date of Respondent's offer of rein-statement, in accordance with the Board's formula set forthin F WWoolworth Company,90 NLRB 289 (1950), withinterest thereon at the rate of 6 percent per annum as setforth inIsisPlumbing & Heating Co,138NLRB 716(1962)Ithaving also been found that Respondent unlawfullyrequired strikers who returned to work to undergo a 90-daywaiting period before their hospitalization, medical-surgi-cal, and major medical supplementary insurance coveragewas resumed, I shall recommend that they be made wholefor any losses they may have suffered as a result thereofsubsequent to the date they returned to work or wouldhave returned to work but for Respondent's unlawful dis-charge of them, together with 6-percent interest per an-numRamona's Mexican Food Products, Inc, supraFurther, it having been found that Respondent unlaw-fully terminated its practice of rotating shifts and institut-ing a fixed-shift system, I shall recommend that it be re-quired to reinstitute its rotating-shift systemIn view of the seriousness of the violations involved, Ishall recommend a broad remedial order As the Boardrecently stated inOhio Power Company,215 NLRB 165(1974)46 The record reflects that strike replacements were not hired prior to thedischarges herein47 Ramona s Mexican Food Products Inc203 NLRB 663 (1973) MOORE BUSINESS FORMS411[T]he ultimate penalty of discharge,as retaliation foremployees exercising their Section 7 rights, strikes atthe very heart of the Act From such conduct we finditreasonable to infer that similar interference withthose rights likely will recur Therefore, we deem itappropriate to issue a broad remedial order in thiscaseN L R B v Entwistle Manufacturing Company,120 F 2d 523, 536 (C A 4, 1941)Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommendedORDER48The Respondent, Moore Business Forms, Inc, its offi-cers, agents,successors,and assigns, shall1Cease and desist from(a)Discharging striking employees who do not engagein disqualifying strike misconduct(b)Discouraging membership in International Printingand Graphic Communications Union, AFL-CIO, or anyother union, or discouraging the free exercise of rightsguaranteed by Section 7 of the Act, by discriminatingagainst strikers by requiring them to undergo waiting peri-ods for the resumption of their hospitalization, medical-surgical, and major medical supplementary insurance cov-erage or by eliminating the practice of rotating shifts, or inregard to hire or tenure or other terms or conditions ofemployment(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem by Section 7 of the Act2 Take the following affirmative action which it isfound will effectuate the purposes of the Act(a)Offer Stanley Bragg, Leroy Brown, Mike Campbell,Ronald Craft, Leon Daniel, Tommy Ervin, Ralph Johnson,Jr,Mike Lindsey,JamesMcCormick, Billy Joe McGinnis,Martin T Mitchell, Nelda Morrow, Dorris Junior Payne,Lynn Payne, Jerry Prater, Earl E Reaves, Larry Smith,Larry Turner, Danny White, Donald Brown, James Bur-rows, Jackie Gaines, Roger Gibson, Curtis Hiett, B CHightower, and Lynwood Williamson immediate reinstate-ment to their former positions or, if those jobs are no lon-ger available, to substantially equivalent positions, withoutloss of seniority or other rights or privileges, discharging ifnecessary any replacements for these employees, and makethem whole for any loss of earnings they may have sufferedby reason of the discrimination against them, in accor-dance with the provisions of the section of this Decisionentitled "The Remedy "(b)Make whole all striking employees for any lossesthey may have suffered for lack of fully paid hospitaliza-tion,medical-surgical, or major medical supplementary in-surance coverage subsequent to the date they returned towork or would have returned to work but for Respondent'sunlawful discharge of them, in accordance with the provi-sions of the section of this Decision entitled "The Reme-dy11(c)Reinstate the practice of rotating shifts(d) Preserve and, upon request, make available to theBoard or its agents,for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order(e)Post at itsplantinHeflin,Alabama, copies of theattached notice marked"Appendix"49Copies of said no-tice, on forms providedby theRegional Director for Re-gion 10, after being duly signed by Respondent's author-ized representative,shall be postedby theRespondentimmediately upon receipt thereof,and be maintained by itfor 60 consecutivedaysthereafter,in conspicuous places,including all places where notices to employees are cus-tomarily postedReasonablestepsshall be taken by Re-spondent to insurethat saidnotices are not altered, de-faced,or coveredby any othermaterial(f)Notify theRegional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith48 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions and recorimendea Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes49 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals th- words in the notice reading ` Posted by Orderof the National Labor Relations Board' shall read "Posted Pursuant to aJudgment of the Unued States Court of Appeals Enforcing an Order of theNational Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LP B0R RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT dischaige striking employees who donot engage in disqual fying strike misconductWE WILL NOT discourage membership in Internation-alPrinting anaGraphic Communications Union,AFL-CIO, or any other union, or the free exercise ofrights guaranteed by the National Labor RelationsAct by requiring striking employees to undergo wait-ing periods for the resumption of their health insur-ance coverage or by eliminating the practice of rotat-ing shifts or by discriminating against them in anyother manner in regard to hire ortenure orother termsor conditions of employmentWE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theright to self-organization, to bargain collectivelythrough representatives of their own choosing, to en-gage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, orto refrain from any and all such activitiesWE WILL offer the following employees immediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or other 412DECISIONSOF NATIONALLABOR RELATIONS BOARDrights and privileges,discharging if necessary any re-Jackie GainesLarry Smithplacements,and WE WILL make them whole for anyRoger GibsonLarry Turnerearnings lost as a result of our unlawful conductCurtis HiettDanny Whiteagainst them, plus interest at 6 percent per annumB C HightowerLynwood WilliamsonStanley BraggJames McCormickRalph Johnson, JrMike LindseyDonald BrownBilly Joe McGinnisWE WILL make the striking employees whole for anyLeroy BrownMartin T Mitchelllosses they may have suffered because we made themJimmy BurrowsNelda Morrowwait 90 days before resuming their health insuranceMike CampbellDorris Junior Paynecoverage and WE WILL reinstitute the rotating-shiftRonald CraftLynn Paynepractice which we had before the strike beganLeon DanielJerry PraterTommy ErvinEarl E ReavesMOORE BUSINESS FORMS,INC